Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence compliance
2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the sequences presented in Figures 3A-3B and 4-5 of the instant specification. In case these sequences are new, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 (e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO: ) be made in the specification and claims wherever a reference is made to that sequence. See M.P.E.P. 2422.04.
	The text of the instant specification is not in compliance with the requirements for Sequence Identifiers (see MPEP 2422.03). The appropriate format for sequence 
DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant’s election of Group I (claims 1-18), SEQ ID NO:11 for CDR1, SEQ ID NO:13 for CDR2, SEQ ID NO:14 for CDR3 and SEQ ID NO:18 for ISVD in the reply filed on May 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 1-22 are pending. Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Upon reconsideration, SEQ ID NOs: 12 and 19 are included and under examination in this office action. Election was treated as without traverse in the reply filed on May 4, 2021. 
5.	Claims 1-18 are under examination with respected to SEQ ID NO:11 or 12 for CDR1, SEQ ID NO:13 for CDR2, SEQ ID NO:14 for CDR3 and SEQ ID NO:18 or 19 for ISVD in this office action.

Drawings
6.	The drawings/figure 2 are objected to because sequence listings included in the specification must not be duplicated in the drawings.  See 37 C.F.R. §1.58(a) and §1.83(a).  Appropriate correction is required.
See MPEP § 608.02-I Drawing requirements




Specification
7.	The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (p. 7). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.

Claim Objections
8.	Claims 1-2, 6 and 17 are objected to because of the following informalities:  the limitation “Abm” recited in claims 1-2,  the limitation “t1/2 beta” recited in claim 6, and the limitations “(X)n”, “D” and “E1D” recited in claim 17 are not unique or common abbreviations in the art. Applicants are required to spell out “Abm”, “t1/2 beta”, “(X)n”, “D” and “E1D”  at the first usage. Appropriate correction is required.
Claims 1, 7-9 are also objected to because the recitation “an amino acid sequence that has 2 or 1/3, 2 or 1 amino acid difference(s) with the amino acid sequence of SEQ ID NO: X” recited in claim 1 or the recitation “no more than 7…..amino acid differences with the sequence of SEQ ID NO: X” recited in claims 7-9 is 
Claim 6 is also objected to because the limitation “it has a serum half-life human (expressed as t1/2 beta)….and such that….when it is linked to a therapeutic….the resulting polypeptide of the invention a serum half-life in human (expressed as t1/2 beta) that is more than…….” is unclear. If Applicant intended to claim that “the claimed ISVD comprising the claimed SEQ ID NOs: for CDRs1-3 has a half-life in human serum (t1/2 beta) that is characterized by….., and wherein the half-life is more than 6 hours….”, appropriate correction is required to reflect what Applicant intended to claim.
Claim 17 is also objected to because the limitation “when a polypeptide…a C-terminal ISVD, it further comprises a C-terminal extension (X)n…..comprises a C-terminal ISVD…..and/or when….comprises N-terminal ISVD….said N-terminal ISVD contains a D at position 1……..said N-terminal ISVD end contains a D or an EID at position 1; and/or ..…essentially all of the ISVDs present in said polypeptide contains one or more mutations…..” is unclear. If Applicant intended to claim that “the ISVD is located at the N-/C-terminus of the polypeptide, appropriate correction is required to reflect what Applicant intended to claim.

9.	Claims 19-22 are objected to because of the following informalities:  the status of the claims 19-22 is in correct because these claims are withdrawn from consideration.  Appropriate correction is required.
See MPEP 714 & 37 CFR  1.121.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-18 are indefinite because:
i. Regarding claims 1-2, 6 and 17, claims 1-2, 6 and 17 are indefinite because the term “Abm”, the term “t1/2 beta” and the terms “(X)n”, “D” and “E1D” are recited in the claims 1-2, 6 and 17 respectively without a reference to a precise amino acid sequence identified by a proper structure or providing a full name for abbreviated names. Without identification of property or combination of properties which are unique to and, therefore, definitive of the instant recitations, the metes and bounds of the claims remain undetermined. Further, the use of laboratory designations only to identify a particular molecule renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. For example, based on paragraph [0010] of the specification, the CDRs are defined based on the Kabat definition and the Chothia definition. The rejection based on the limitations “Abm”, 
ii. Regarding claims 4-5, claims 4-5 are indefinite because claims 4-5 recite both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4 and 5 recite the broad recitation “a heavy chain immunoglobulin single variable domain” and “a VHH, a humanized VHH…..” respectively, which is not limited to any sequence, and the claims also depend from claim 1 that recites specific SEQ ID NOs: for CDRs, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
iii. Regarding claim 6, claim 6 is indefinite because:
i) The limitation “it has a serum half-life human (expressed as t1/2 beta)….” and the limitation “….when it is linked to a therapeutic….the resulting polypeptide of the invention a serum half-life in human (expressed as t1/2 beta) that is more than…….” are unclear. It is unclear what Applicant intended to 
ii) The limitation “….… the resulting polypeptide of the invention….” in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
iv. Regarding claims 7-11, claims 7-11 are indefinite because: 
i) The ISVD recited in claims 7-11 do not necessarily comprises the recited SEQ ID NOs: for CDR1-3 as recited in independent claim 1. Thus, claims 7-11 recite both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7-11 recite the broad recitation “a degree of sequence identity with ….of at least 85%....at least 90%...at least 95%.....”, “…compared to….one or more mutations….” and “a VHH……compared to….one or more humanizing substitutions”, which do not necessarily comprise the claimed CDRs, and the claims also depend from claim 1 that recites specific SEQ ID NOs: for CDRs, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
may be present are not take into account for determining sequence identity or substitutions to SEQ ID NOs: 18/19…”, it is unclear what Applicant intended to include within the scope of the claim because it is unclear whether the claimed ISVD comprises “any C-terminal extension”. Claim 11 recites “a VHH and that contains, compared to the sequence of SEQ ID NO:18, one or more humanizing substitutions”. It is unclear what Applicant intended to include within the scope of the claim because the limitation “humanizing substitutions” is unclear. 
iii) Claims 7-9 recite the limitations “… with the sequence of SEQ ID NO: 18 and/or 19” in lines 3 and 7 or lines 3 and 10 of the claim, “...any C-terminal extension that may be present…..” in line 12 of the claim; claim 10 recites “…the sequence of SEQ ID NO:18,….the binding by pre-existing antibodies” in lines 2-3 of the claim; and claim 11 recites “a VHH and that contains, compared to the sequence of SEQ ID NO:18, one or more humanizing substitutions”.  There is insufficient antecedent basis for this limitation in the claim. 
v. Regarding claim 14, claim 14 is indefinite because the limitation “at least one therapeutic moiety or entity” is not necessarily a polypeptide. Thus, the claimed therapeutic moiety or entity” cannot be comprised by the claimed polypeptide of claim 13. Claim 14 is interpreted as “a polypeptide according to claim 13, wherein the polypeptide further comprises at least one therapeutic moiety or entity”.

 	vii. Regarding claim 17, claim 17 is indefinite because:
i) The limitation “when a polypeptide…a C-terminal ISVD, it further comprises a C-terminal extension (X)n…..comprises a C-terminal ISVD…..and/or when….comprises N-terminal ISVD….said N-terminal ISVD contains a D at position 1……..said N-terminal ISVD end contains a D or an EID at position 1; and/or ..…essentially all of the ISVDs present in said polypeptide contains one or more mutations…..” is unclear. The limitation “…when a polypeptide…a C-terminal ISVD, it further comprises a C-terminal extension (X)n….” is interpreted as  “The polypeptide according to claim 13, wherein the polypeptide comprises an ISVD that is located at the C-terminus of the polypeptide and wherein the 
ii) The limitation “…….the binding by pre-existing antibodies” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim. 

  Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(d):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-11 and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7-11 and 15 are of improper dependent form because the ISVD recited in claims 7-11 do not necessarily comprises the recited SEQ ID NOs: for CDR1-3 recited in independent claim 1, and the variants with at least 85%-95% sequence identity or substitutions to SEQ ID NOs: 18/19 can include substitutions or changes within the CDR1-3 of the recited SEQ ID NOs:, which do not further limit the subject matter of the claim upon which it depends. Claim 14 is of improper dependent form because the therapeutic moiety or entity recited in claim 14 is not necessarily a polypeptide and thus cannot be comprised by the claimed polypeptide, which does not further limit the subject matter of the claim upon which it depends. Claim 15 is of improper dependent form because the fusion protein in claim 15 does not necessarily comprises the recited polypeptide that comprises the claimed ISVD having specific SEQ ID NOs: for CDR1-3 recited in independent claim 1, which does not further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 



Claim Rejections - 35 USC § 112

12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, 
Claims 1-18 encompass a genus of an immunoglobulin single variable domain capable of binding to serum human albumin comprising the SEQ ID NOs: 11/12-14 for the CDRs1-3 and variants within the recited CDRs1-3 of SEQ ID NOs:11/12-14 or variants of SEQ ID NO: 18 or 19 with at least 85%-95% sequence identity to SEQ ID NO: 18 or 19. Claim 4 encompasses a genus of heavy-chain ISVD. Claim 5 encompasses a genus of VHH, humanized VHH, camelized VH and a camelized VH. Claim 6 encompasses a genus of ISVD having a half-life of more than 6, 12, 24, or 72hrs in human serum or a genus of ISVD-linked to a therapeutic moiety or entity having a half-life of more than 6, 12, 24, or 72hrs in human serum. Claim 10 encompasses a genus of ISVD comprising one or more mutations that reduce the binding of structurally and functionally undefined pre-existing antibodies undefined  Claims 13-18 encompass a genus of polypeptides comprising at least one ISVD. Claim 14 encompasses a genus of polypeptides comprising at least one ISVD and at least one therapeutic moiety or entity, claim 15 encompasses a genus of fusion protein, claim 16 encompass a genus of polypeptides that has a half-life of more than 6, 12, 24 or 72hrs in human serum. Claim 17 encompasses a genus of polypeptide comprising at least one ISVD at the C-terminus and a C-terminal extension (X)n at the C-terminus of the ISVD, a genus of polypeptide comprising at least one ISVD at the N-terminus of the polypeptide wherein the ISVD comprises a D at position 1 of the polypeptide or  a genus of polypeptides comprising at least one ISVD wherein the ISVD comprises one or more 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of a polypeptide comprising the amino acid sequence of SEQ ID NO:18, 19 or 20 that is capable of binding human serum albumin. However, Applicant is not in possession of other structurally and functionally immunoglobulin single domain (ISVD) capable of binding to serum albumin that comprises CDRs1-3 of the recited SEQ ID NOs: or variants thereof with 1-3 amino acid-difference or variants of SEQ ID NO: 18 or 19 with at least 85%-95% sequence identity to SEQ ID NO: 18 or 19 as recited in claims as in claims 1-9, or  with one or more mutations that reduce the binding to a genus of structurally and functionally undefined pre-existing antibodies as in claim 10 or a genus of VHH comprising one or more humanizing substitutions as in claim 11, or SEQ ID NOs: 21-59 as in claim 12, or a genus of structurally and functionally polypeptide comprising at least one ISVD of claim 1 as in claims 13-18, a 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  MacCallum et al. (J. 
It is also known in the art that a single amino acid change can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310). Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution 
Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of ISVD or polypepitdes, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.


13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stijlemans (WO2014037419).
Stijlemans (WO2014037419) teaches an immunoglobulin single variable domain nanobody CA4435 binding to serum albumin, comprising the amino acid sequence of SEQ:23, which is 85.5% identical to instant SEQ ID NO:18, which meet the limitations recited in instant claims 7-9 because the ISVD recited claims 7-9 does not necessarily requires the recited CDRs (see the sequence alignment below; p. 20-28, examples 1-4, claims 1-14, in particular). Adams also teaches a pharmaceutical composition comprising the claimed binding domain or an antibody comprising the claimed domain as in clam 41 (see p. 15, in particular). Thus, claims 1-35 and 40-41 are anticipated by Stijlemans (WO2014037419).
The sequence search results disclose as follows:
SEQ ID NO:18
BBD48369
ID   BBD48369 standard; protein; 258 AA.
XX
AC   BBD48369;
XX
DT   24-APR-2014  (first entry)
XX
DE   Immunoglobulin single variable domain nanobody CA4435, SEQ:23.
XX
KW   antiinflammatory; breast tumor; burkitts lymphoma; cancer; colon tumor;
KW   colorectal tumor; cytostatic; diagnostic test; glioblastoma;
KW   head and neck tumor; immunoglobulin; inflammatory disease; leukemia;
KW   lymphoma; metastatic non small cell lung cancer; ovary tumor;
KW   prophylactic to disease; prostate tumor; protein detection;
KW   small-cell lung cancer; stomach tumor; therapeutic; uterine cervix tumor.
XX
OS   Unidentified.
XX
CC PN   WO2014037419-A1.
XX
CC PD   13-MAR-2014.
XX
CC PF   04-SEP-2013; 2013WO-EP068315.
XX
PR   04-SEP-2012; 2012US-0696644P.
XX
CC PA   (VIBV-) VIB VZW.
CC PA   (ULBR ) UNIV VRIJE BRUSSEL.
XX
CC PI   Stijlemans B,  De Baetselier P;
XX
DR   WPI; 2014-E48967/21.
XX
CC PT   New immunoglobulin single variable domain that is directed against and/or
CC PT   that specifically binds to human and/or mouse cluster of differentiation-
CC PT   74, useful for preventing or treating inflammatory disease or cancer, and
CC PT   detecting protein.
XX
CC PS   Disclosure; SEQ ID NO 23; 76pp; English.

CC   The present invention relates to an immunoglobulin single variable domain
CC   that is directed against and/or that specifically binds to human and/or 
CC   mouse cluster of differentiation-74 (CD74). The immunoglobulin single 
CC   variable domains and compositions of the invention can be used for 
CC   therapeutic, prophylactic or diagnostic purposes. The immunoglobulin 
CC   single variable domain is useful for: preventing and/or treating an 
CC   inflammatory disease; detecting a protein; and treating cancer comprising
CC   breast cancer, ovarian cancer, cervical cancer, glioblastoma, leukemia, 
CC   lymphoma, prostate cancer, Burkitt's lymphoma, head and neck cancer, 
CC   colon cancer, colorectal cancer, non-small cell lung cancer, small cell 
CC   lung cancer or gastric cancer. The present sequence represents an 
CC   immunoglobulin single variable domain nanobody CA4435 used for preventing
CC   and/or treating an inflammatory disease.
XX
SQ   Sequence 258 AA;

  Query Match             85.5%;  Score 555;  DB 21;  Length 258;
  Best Local Similarity   85.5%;  
  Matches  106;  Conservative    5;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQAGGSLRLSCAASGSNISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              :||| ||||||||||||||||||||| ||| |||||||:||||||||||||| | |  ||
Db        135 QVQLQESGGGLVQAGGSLRLSCAASGRNISEYVMGWFRQAPGKEREFVAAISWSAGNIYY 194

Qy         61 ADSVKGRFTISRDNAKKTAYLQMNSLEPEDTAVYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              |||||||||||||||| | :||||:| ||||||||||||||||||  :|||||||||| |
Db        195 ADSVKGRFTISRDNAKNTVHLQMNTLRPEDTAVYYCAAGRYSAWYVAAYEYDYWGQGTQV 254

Qy        121 TVSS 124
              ||||
Db        255 TVSS 258

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/465188 or claims 1-18 of copending Application No.16/477918. Although the claims the ISVD recited in 16/465188 and 16/477198 comprising the sequences with variants overlap with the instantly claimed ISVD with variants. Thus, instant application and copending Application Nos. 16/415188 and 16/477918 claim a non-distinct invention overlapping in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
SEQ ID NO:19
US-16-477-918-23
; Sequence 23, Application US/16477918
; Publication No. US20190367597A1
; GENERAL INFORMATION
;  APPLICANT: Ablynx N.V.
;  TITLE OF INVENTION: Improved Serum Albumin Binders
;  FILE REFERENCE: A0848.70202US01
;  CURRENT APPLICATION NUMBER: US/16/477,918
;  CURRENT FILING DATE: 2019-07-15
;  PRIOR APPLICATION NUMBER: PCT/EP2018/051083
;  PRIOR FILING DATE: 2018-01-17
;  PRIOR APPLICATION NUMBER: US 62/446,988
;  PRIOR FILING DATE: 2017-01-17
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 124
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: ISVD
US-16-477-918-23

  Query Match             86.3%;  Score 562;  DB 19;  Length 124;
  Best Local Similarity   83.9%;  
  Matches  104;  Conservative   11;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGVVQPGGSLRLSCAASGSTISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              |||||||||||||||||||||||||| | |:|||||||:|||||||||||||::  :|||
Db          1 EVQLVESGGGVVQPGGSLRLSCAASGGTFSTYVMGWFRQAPGKEREFVAAISQNSIHTYY 60

Qy         61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              |:|||||||||||||| | |||:||||||||||||||| |:::||:  ||||||||||||
Db         61 ANSVKGRFTISRDNSKNTVYLQLNSLRPEDTALYYCAASRFTSWYTADYEYDYWGQGTLV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124

US-16-465-188-26
; Sequence 26, Application US/16465188
; Publication No. US20190367596A1
; GENERAL INFORMATION
;  APPLICANT: Ablynx N.V.
;  TITLE OF INVENTION: IMPROVED SERUM ALBUMIN BINDING IMMUNOGLOBULIN SINGLE VARIABLE
;  TITLE OF INVENTION:DOMAINS
;  FILE REFERENCE: A0848.70201US01
;  CURRENT APPLICATION NUMBER: US/16/465,188
;  CURRENT FILING DATE: 2019-05-30
;  PRIOR APPLICATION NUMBER: PCT/EP2017/081818
;  PRIOR FILING DATE: 2017-12-07
;  PRIOR APPLICATION NUMBER: US 62/430,972
;  PRIOR FILING DATE: 2016-12-07
;  NUMBER OF SEQ ID NOS: 102
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 123
;  TYPE: PRT

;  FEATURE:
;  OTHER INFORMATION: Nanobody Sequence
US-16-465-188-26

  Query Match             85.9%;  Score 559.5;  DB 19;  Length 123;
  Best Local Similarity   87.9%;  
  Matches  109;  Conservative    4;  Mismatches   10;  Indels    1;  Gaps    1;

Qy          1 EVQLVESGGGVVQPGGSLRLSCAASGSTISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              |||||||||||||||||||||||||| | ||| |||||:||||||||||:||| ||||||
Db          1 EVQLVESGGGVVQPGGSLRLSCAASGLTFSSYAMGWFRQAPGKEREFVASISRGGGYTYY 60

Qy         61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              |||||||||||||||| | ||||||||||||||||||| || |  |: ||:|||||||||
Db         61 ADSVKGRFTISRDNSKNTVYLQMNSLRPEDTALYYCAAARYWATGSE-YEFDYWGQGTLV 119

Qy        121 TVSS 124
              ||||
Db        120 TVSS 123

BFJ84687
ID   BFJ84687 standard; protein; 124 AA.
XX
AC   BFJ84687;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Anti-serum albumin humanized nanobody ISVD, SEQ ID 56.
XX
KW   Albumin; ISVD; Immunoglobulin single variable domain; Nanobody;
KW   antibody production; heavy chain variable region; humanized antibody;
KW   immune stimulation; recombinant protein.
XX
OS   Homo sapiens.
OS   Camelus sp.
OS   Synthetic.
XX
CC PN   WO2018104444-A1.
XX
CC PD   14-JUN-2018.
XX
CC PF   07-DEC-2017; 2017WO-EP081818.
XX
PR   07-DEC-2016; 2016US-0430972P.
XX
CC PA   (ABLY ) ABLYNX NV.
XX
CC PI   Staelens S,  Steffensen S,  Morizzo E,  Ponsaert R,  Ottevaere I;
CC PI   Cerdobbel A;
XX
DR   WPI; 2018-46593V/44.
XX
CC PT   Amino acid sequence used in pharmaceutical composition for improving 
CC PT   serum albumin binding immunoglobulin single variable domains, is 
CC PT   immunoglobulin single variable domain capable of binding to (human) serum
CC PT   albumin that has CDRl.
XX
CC PS   Claim 10; SEQ ID NO 56; 70pp; English.
XX
CC   The present invention relates to an amino acid sequence of an 
CC   immunoglobulin single variable domain (ISVD), useful in a pharmaceutical 
CC   composition for improving serum albumin binding immunoglobulin single 
CC   variable domains. The immunoglobulin single variable domain capable of 
CC   binding to (human) serum albumin, that has a CDRl of SEQ ID NO: 12 (see 
CC   BFJ84643), a CDR2 amino acid sequence of SEQ ID NO: 13 (see BFJ84644), 
CC   and a CDR3 amino acid sequence of SEQ ID NO: 14 (see BFJ84645). The 
CC   invention further relates to: (1) a protein, a polypeptide or other 
CC   construct, a compound, a molecule or a chemical entity that comprises the
CC   amino acid sequence; and (2) a pharmaceutical composition comprises the 
CC   protein, polypeptide or other construct, compound, molecule or chemical 
CC   entity. The present sequence is an anti-serum albumin humanized nanobody 
CC   ISVD, used in the pharmaceutical composition for improving serum albumin 
CC   binding immunoglobulin single variable domains.
XX
SQ   Sequence 124 AA;

  Query Match             85.2%;  Score 554.5;  DB 26;  Length 124;
  Best Local Similarity   87.1%;  
  Matches  108;  Conservative    4;  Mismatches   11;  Indels    1;  Gaps    1;

Qy          1 EVQLVESGGGVVQPGGSLRLSCAASGSTISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              |||||||||||||||||||||||||| | ||| |||||:||||||||||:||| ||||||
Db          1 EVQLVESGGGVVQPGGSLRLSCAASGLTFSSYAMGWFRQAPGKEREFVASISRGGGYTYY 60

Qy         61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              |||||||||||||||| | ||||||||||||| ||||| || |  |: ||:|||||||||
Db         61 ADSVKGRFTISRDNSKNTVYLQMNSLRPEDTATYYCAAARYWATGSE-YEFDYWGQGTLV 119

Qy        121 TVSS 124
              ||||
Db        120 TVSS 123
Conclusion

16.	NO CLAIM IS ALLOWED.

Sequence alignment
SEQ ID NO:18	  1 EVQLVESGGGLVQAGGSLRLSCAASGSNISSYVMGWFRRAPGKEREFVAAISRSGGYTYY  60
SEQ ID NO:19	  1 EVQLVESGGGVVQPGGSLRLSCAASGSTISSYVMGWFRRAPGKEREFVAAISRSGGYTYY  60
SEQ ID NO:20	  1 EVQLVESGGGVVQPGGSLRLSCAASGSNISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
SEQ ID NO:1	  1 EVQLVESGGGLVQPGNSLRLSCAASGFTFSSFGMSWVRQAPGKGLEWVSSISGSGSDTLY
SEQ ID NO:2	  1 EVQLLESGGGLVQPGGSLRLSCAASGFTFRSFGMSWVRQAPGKGPEWVSSISGSGSDTLY
SEQ ID NO:11	  1 -------------------------GSNISSYVMG-------------------------  10
SEQ ID NO:12	  1 -------------------------GSTISSYVMG-------------------------  10
SEQ ID NO:13	  1 -------------------------------------------------AISRSGGYTY-  10
SEQ ID NO:14	  1 ------------------------------------------------------------
SEQ ID NO:9	  1 ------------------------------SYVMG-------------------------   5
SEQ ID NO:10	  1 -------------------------------------------------AISRSGGYTYY  11

SEQ ID NO:68	  1 DVQLVESGGGVVQPGGSLRLSCAASGRTFSSYAMGWFRQAPGKEREFVAAISWSDGSTYY  60


SEQ ID NO:18	 61 ADSVKGRFTISRDNAKKTAYLQMNSLEPEDTAVYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
SEQ ID NO:19	 61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
SEQ ID NO:20	 61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
SEQ ID NO:1	 61 ADSVKGRFTISRDNAKTTLYLQMNSLRPEDTAVYYCTIGGSLSRSSQGTLVTVSS----- 115
SEQ ID NO:2	 61 ADSVKGRFTISRDNSKNTLYLQMNSLRPEDTAVYYCTIGGSLSRSSQGTLVTVSS----- 115
SEQ ID NO:11	    ------------------------------------------------------------
SEQ ID NO:12	    ------------------------------------------------------------
SEQ ID NO:13	    ------------------------------------------------------------
SEQ ID NO:14	    --------------------------------------GRYSAWYSQSYEYDY-------  15
SEQ ID NO:10	 12 ADSVKG------------------------------------------------------  17

SEQ ID NO:68	 61 ADSVKGRFTISRDNAKNTVYLQMNSLRPEDTALYYCAADLTSTNPGSYIYIWAYDYWGQG 120


SEQ ID NO:18	121 TVSS 124
SEQ ID NO:19	121 TVSS 124
SEQ ID NO:20	121 TVSS 124
SEQ ID NO:1	    ----
SEQ ID NO:2	    ----
SEQ ID NO:11	    ----
SEQ ID NO:12	    ----
SEQ ID NO:13	    ----
SEQ ID NO:14	    ----
SEQ ID NO:10	    ----	

SEQ ID NO:68	121 TLVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVESGGGVVQPGGSL 180

SEQ ID NO:68	181 RLSCAASGRTFSSYAMGWFRQAPGKEREFVAAISWSDGSTYYADSVKGRFTISRDNAKNT 240
SEQ ID NO:68	241 VYLQMNSLRPEDTALYYCAADLTSTNPGSYIYIWAYDYWGQGTLVTVSSGGGGSGGGGSG 300
SEQ ID NO:68	301 GGGSGGGGSGGGGSGGGGSGGGGSEVQLVESGGGVVQPGGSLRLSCAASGSTISSYVMGW 360
SEQ ID NO:68	361 FRRAPGKEREFVAAISRSGGYTYYADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYC 420
SEQ ID NO:68	421 AAGRYSAWYSQSYEYDYWGQGTLVTVSS-------------------------------- 448

SEQ ID NO:11=10aa
SEQ ID NO:12=10aa
SEQ ID NO:13=10aa
SEQ ID NO:14=15aa
SEQ ID NOs: 11/12-14=35aa

SEQ ID NO:19=124aa

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:11
BFM52828
ID   BFM52828 standard; peptide; 10 AA.
XX
AC   BFM52828;
XX
DT   06-SEP-2018  (first entry)
XX
DE   Anti-T0235005G01 nanobody CDR1 (Abm) peptide SEQ: 11.
XX
KW   heavy chain variable region; humanized antibody; nanobody;
KW   protein binding; single domain antibody.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018134234-A1.
XX
CC PD   26-JUL-2018.
XX
CC PF   17-JAN-2018; 2018WO-EP051082.
XX
PR   17-JAN-2017; 2017US-0446992P.
XX
CC PA   (ABLY ) ABLYNX NV.
XX
CC PI   Staelens S,  Steffensen S,  Morizzo E,  Cerdobbel A;
XX
DR   WPI; 2018-582884/53.
XX
CC PT   Amino acid sequence is an immunoglobulin single variable domain, where 
CC PT   immunoglobulin single variable domain is capable of binding to human 
CC PT   serum albumin that has a complementarity determining region 1, which 
CC PT   comprises ten amino acid.
XX
CC PS   Claim 1; SEQ ID NO 11; 60pp; English.
XX
CC   The invention relates to a novel amino acid sequence which is an 
CC   immunoglobulin single variable domain (ISVD), and in particular heavy-
CC   chain immunoglobulin single variable domain, used to bind to serum 
CC   albumin. The invention claims a pharmaceutical composition, which 
CC   comprises a protein, polypeptide or other construct, compound, molecule 
CC   or chemical entity. The present sequence represents a humanized anti-
CC   T0235005G01 nanobody CDR1 (Abm) peptide, used to bind to serum albumin.
XX
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 50;  DB 26;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              ||||||||||
Db          1 GSNISSYVMG 10

BGB14530
ID   BGB14530 standard; protein; 124 AA.
XX
AC   BGB14530;
XX
DT   21-MAR-2019  (first entry)
XX
DE   Anti-serum albumin VHH antibody VH region, SEQ 5.
XX
KW   Albumin; antibody production; heavy chain variale region;
KW   immunoconjugate; single domain antibody.
XX
OS   Unidentified.

CC PN   WO2019016237-A1.
XX
CC PD   24-JAN-2019.
XX
CC PF   17-JUL-2018; 2018WO-EP069443.
XX
PR   19-JUL-2017; 2017EP-00182200.
XX
CC PA   (VIBV ) VIB VZW.
XX
CC PI   Hassanzadeh Ghassabeh G,  Schoonooghe S,  Depla E;
XX
DR   WPI; 2019-09635Y/09.
XX
CC PT   New polypeptide comprising immunoglobulin variable domain having 
CC PT   framework region and complementarity-determining regions and that binds 
CC PT   to serum albumin used to increase half-life of therapeutic moiety.
XX
CC PS   Example 1; SEQ ID NO 5; 56pp; English.
XX
CC   The present invention relates to a novel polypeptide, useful for 
CC   increasing the half-life of a therapeutic moiety. The polypeptide 
CC   comprises an immunoglobulin variable region (IVD) specifically binding to
CC   a serum albumin, where IVD conjugated to a drug comprises framework 
CC   regions (FRs) and complementarity determining regions (CDRs). The 
CC   invention further claims: (1) a therapeutic agent with increased serum 
CC   half-life, where the therapeutic agent is used as a medicament; (2) a 
CC   multispecific construct comprising the polypeptide and at least one 
CC   therapeutic moiety; (3) a nucleotide sequence or nucleic acid encoding 
CC   the polypeptide; (4) a host cell comprising the polypeptide; (5) a 
CC   pharmaceutical composition comprising the polypeptide; and (6) a method 
CC   for producing a serum albumin binding polypeptide preferably antibody. 
CC   The polypeptide increases the half-life of the therapeutic agent as 
CC   compared to the half-life of the therapeutic moiety without the 
CC   polypeptide. The present sequence is an anti-serum albumin single domain 
CC   antibody (VHH) antibody heavy chain variable region (VH) region, which 
CC   can be useful for increasing the half-life of a therapeutic moiety in the
CC   present invention. Note: SEQ ID NO: 6 is mentioned in example 7 but no 
CC   corresponding sequence is shown.
XX
SQ   Sequence 124 AA;

  Query Match             82.0%;  Score 41;  DB 28;  Length 124;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db         26 GRNISEYVMG 35

BBR02733
ID   BBR02733 standard; protein; 380 AA.
XX
AC   BBR02733;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Anti-Stx2B VHH-linker-anti-ALB VHH-linker-anti-Stx2B VHH protein, SEQ:44.
XX
KW   ALB protein; Shiga toxin type 2 subunit B; Stx2B protein; albumin;
KW   antianemic; antibody production; antibody therapy; fusion protein;
KW   heavy chain variable region; hemolytic uremic syndrome;
KW   humanized antibody; nephrotropic; prophylactic to disease;
KW   recombinant protein; single domain antibody; therapeutic.
XX
OS   Lama glama.
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..113
FT                   /note= "Humanized anti-Stx2B VHH (2VB27PH) polypeptide"
FT   Region          114..128
FT                   /note= "Linker"
FT   Region          129..252
FT                   /note= "Anti-serum albumin VHH polypeptide"
FT   Region          253..267
FT                   /note= "Linker"
FT   Region          268..380
FT                   /note= "Humanized anti-Stx2B VHH (2VB27PH) polypeptide"
XX
CC PN   WO2014191904-A1.
XX
CC PD   04-DEC-2014.
XX

XX
PR   27-MAY-2013; 2013US-0827713P.
XX
CC PA   (SPAT/) SPATZ M D L.
CC PA   (INMU-) INMUNOVA SA.
XX
CC PI   Goldbaum FA,  Gruccio SR,  Hiriart Y,  Lauche CE,  Mejias MP;
CC PI   Palermo MS,  Pardo RP,  Spatz MDL,  Zylberman V;
XX
DR   WPI; 2014-V62605/82.
XX
CC PT   New antibody or its antigen binding fragment which binds specifically to 
CC PT   B subunit of Shiga toxin, comprises complementarity determining region 
CC PT   (CDR)-3 of sequence, for preventing or treating hemolytic-uremic syndrome
CC PT   in mammal subject.
XX
CC PS   Claim 16; SEQ ID NO 44; 66pp; English.
XX
CC   The present invention relates to an antibody or its antigen binding 
CC   fragment which specifically binds to a Shiga toxin type 2 subunit B 
CC   (Stx2B). The invention also provides a method for producing the anti-
CC   Stx2B antibody using Brucella lumazine synthase (BLS)-Stx2B fusion 
CC   protein. The invention claims: (a) a polypeptidic construct characterized
CC   in that it comprises a heavy chain antibody variable fragment (VHH 
CC   fragment or single domain antibody) which specifically binds to Stx2B and
CC   at least one half-life extending polypeptide; (b) a polynucleotide that 
CC   encodes the antibody or its antigen binding fragment or the polypeptidic 
CC   construct; (c) a transgenic cell comprising the polynucleotide; (d) a 
CC   pharmaceutical composition comprising the antibody or its antigen binding
CC   fragment or the polypeptidic construct, and a pharmaceutically suitable 
CC   vehicle; and (e) a method for preventing or treating hemolytic-uremic 
CC   syndrome (HUS) in a mammal subject, comprising administering the 
CC   pharmaceutical composition to the mammal subject. The present sequence 
CC   represents the polypeptidic construct which is used in preventing or 
CC   treating HUS. The construct herein comprises two chains of a humanized 
CC   anti-Stx2B VHH (clone 2VB27PH) attached through a linker to a VHH with 
CC   affinity to human and mouse serum albumin (ALB).
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 21;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BBR02734
ID   BBR02734 standard; protein; 380 AA.
XX
AC   BBR02734;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Anti-Stx2B VHH-linker-anti-ALB VHH-linker-anti-Stx2B VHH protein, SEQ:45.
XX
KW   ALB protein; Shiga toxin type 2 subunit B; Stx2B protein; albumin;
KW   antianemic; antibody production; antibody therapy; fusion protein;
KW   heavy chain variable region; hemolytic uremic syndrome;
KW   humanized antibody; nephrotropic; prophylactic to disease;
KW   recombinant protein; single domain antibody; therapeutic.
XX
OS   Lama glama.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..113
FT                   /note= "Humanized anti-Stx2B VHH (2VB27PH) polypeptide"
FT   Region          114..128
FT                   /note= "Linker"
FT   Region          129..252
FT                   /note= "Anti-serum albumin VHH polypeptide"
FT   Region          253..267
FT                   /note= "Linker"
FT   Region          268..380
FT                   /note= "Humanized anti-Stx2B VHH (2VB27PH) polypeptide"
XX
CC PN   WO2014191904-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   26-MAY-2014; 2014WO-IB061732.
XX
PR   27-MAY-2013; 2013US-0827713P.

CC PA   (SPAT/) SPATZ M D L.
CC PA   (INMU-) INMUNOVA SA.
XX
CC PI   Goldbaum FA,  Gruccio SR,  Hiriart Y,  Lauche CE,  Mejias MP;
CC PI   Palermo MS,  Pardo RP,  Spatz MDL,  Zylberman V;
XX
DR   WPI; 2014-V62605/82.
XX
CC PT   New antibody or its antigen binding fragment which binds specifically to 
CC PT   B subunit of Shiga toxin, comprises complementarity determining region 
CC PT   (CDR)-3 of sequence, for preventing or treating hemolytic-uremic syndrome
CC PT   in mammal subject.
XX
CC PS   Claim 16; SEQ ID NO 45; 66pp; English.
XX
CC   The present invention relates to an antibody or its antigen binding 
CC   fragment which specifically binds to a Shiga toxin type 2 subunit B 
CC   (Stx2B). The invention also provides a method for producing the anti-
CC   Stx2B antibody using Brucella lumazine synthase (BLS)-Stx2B fusion 
CC   protein. The invention claims: (a) a polypeptidic construct characterized
CC   in that it comprises a heavy chain antibody variable fragment (VHH 
CC   fragment or single domain antibody) which specifically binds to Stx2B and
CC   at least one half-life extending polypeptide; (b) a polynucleotide that 
CC   encodes the antibody or its antigen binding fragment or the polypeptidic 
CC   construct; (c) a transgenic cell comprising the polynucleotide; (d) a 
CC   pharmaceutical composition comprising the antibody or its antigen binding
CC   fragment or the polypeptidic construct, and a pharmaceutically suitable 
CC   vehicle; and (e) a method for preventing or treating hemolytic-uremic 
CC   syndrome (HUS) in a mammal subject, comprising administering the 
CC   pharmaceutical composition to the mammal subject. The present sequence 
CC   represents the polypeptidic construct which is used in preventing or 
CC   treating HUS. The construct herein comprises two chains of a humanized 
CC   anti-Stx2B VHH (clone 2VB27PH) attached through a linker to a VHH with 
CC   affinity to serum albumin (ALB).
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 21;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BBR02735
ID   BBR02735 standard; protein; 380 AA.
XX
AC   BBR02735;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Anti-Stx2B VHH-linker-anti-ALB VHH-linker-anti-Stx2B VHH protein, SEQ:46.
XX
KW   ALB protein; Shiga toxin type 2 subunit B; Stx2B protein; albumin;
KW   antianemic; antibody production; antibody therapy; fusion protein;
KW   heavy chain variable region; hemolytic uremic syndrome;
KW   humanized antibody; nephrotropic; prophylactic to disease;
KW   recombinant protein; single domain antibody; therapeutic.
XX
OS   Lama glama.
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..113
FT                   /note= "Humanized anti-Stx2B VHH (2VB27TH) polypeptide"
FT   Region          114..128
FT                   /note= "Linker"
FT   Region          129..252
FT                   /note= "Anti-serum albumin VHH polypeptide"
FT   Region          253..267
FT                   /note= "Linker"
FT   Region          268..380
FT                   /note= "Humanized anti-Stx2B VHH (2VB27TH) polypeptide"
XX
CC PN   WO2014191904-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   26-MAY-2014; 2014WO-IB061732.
XX
PR   27-MAY-2013; 2013US-0827713P.
XX
CC PA   (SPAT/) SPATZ M D L.

XX
CC PI   Goldbaum FA,  Gruccio SR,  Hiriart Y,  Lauche CE,  Mejias MP;
CC PI   Palermo MS,  Pardo RP,  Spatz MDL,  Zylberman V;
XX
DR   WPI; 2014-V62605/82.
XX
CC PT   New antibody or its antigen binding fragment which binds specifically to 
CC PT   B subunit of Shiga toxin, comprises complementarity determining region 
CC PT   (CDR)-3 of sequence, for preventing or treating hemolytic-uremic syndrome
CC PT   in mammal subject.
XX
CC PS   Claim 16; SEQ ID NO 46; 66pp; English.
XX
CC   The present invention relates to an antibody or its antigen binding 
CC   fragment which specifically binds to a Shiga toxin type 2 subunit B 
CC   (Stx2B). The invention also provides a method for producing the anti-
CC   Stx2B antibody using Brucella lumazine synthase (BLS)-Stx2B fusion 
CC   protein. The invention claims: (a) a polypeptidic construct characterized
CC   in that it comprises a heavy chain antibody variable fragment (VHH 
CC   fragment or single domain antibody) which specifically binds to Stx2B and
CC   at least one half-life extending polypeptide; (b) a polynucleotide that 
CC   encodes the antibody or its antigen binding fragment or the polypeptidic 
CC   construct; (c) a transgenic cell comprising the polynucleotide; (d) a 
CC   pharmaceutical composition comprising the antibody or its antigen binding
CC   fragment or the polypeptidic construct, and a pharmaceutically suitable 
CC   vehicle; and (e) a method for preventing or treating hemolytic-uremic 
CC   syndrome (HUS) in a mammal subject, comprising administering the 
CC   pharmaceutical composition to the mammal subject. The present sequence 
CC   represents the polypeptidic construct which is used in preventing or 
CC   treating HUS. The construct herein comprises two chains of a humanized 
CC   anti-Stx2B VHH (clone 2VB27TH) attached through a linker to a VHH with 
CC   affinity to human and mouse serum albumin (ALB).
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 21;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BBR02736
ID   BBR02736 standard; protein; 380 AA.
XX
AC   BBR02736;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Anti-Stx2B VHH-linker-anti-ALB VHH-linker-anti-Stx2B VHH protein, SEQ:47.
XX
KW   ALB protein; Shiga toxin type 2 subunit B; Stx2B protein; albumin;
KW   antianemic; antibody production; antibody therapy; fusion protein;
KW   heavy chain variable region; hemolytic uremic syndrome;
KW   humanized antibody; nephrotropic; prophylactic to disease;
KW   recombinant protein; single domain antibody; therapeutic.
XX
OS   Lama glama.
OS   Mus sp.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..113
FT                   /note= "Humanized anti-Stx2B VHH (2VB27TH) polypeptide"
FT   Region          114..128
FT                   /note= "Linker"
FT   Region          129..252
FT                   /note= "Anti-serum albumin VHH polypeptide"
FT   Region          253..267
FT                   /note= "Linker"
FT   Region          268..380
FT                   /note= "Humanized anti-Stx2B VHH (2VB27TH) polypeptide"
XX
CC PN   WO2014191904-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   26-MAY-2014; 2014WO-IB061732.
XX
PR   27-MAY-2013; 2013US-0827713P.
XX
CC PA   (SPAT/) SPATZ M D L.
CC PA   (INMU-) INMUNOVA SA.
XX

CC PI   Palermo MS,  Pardo RP,  Spatz MDL,  Zylberman V;
XX
DR   WPI; 2014-V62605/82.
XX
CC PT   New antibody or its antigen binding fragment which binds specifically to 
CC PT   B subunit of Shiga toxin, comprises complementarity determining region 
CC PT   (CDR)-3 of sequence, for preventing or treating hemolytic-uremic syndrome
CC PT   in mammal subject.
XX
CC PS   Claim 16; SEQ ID NO 47; 66pp; English.
XX
CC   The present invention relates to an antibody or its antigen binding 
CC   fragment which specifically binds to a Shiga toxin type 2 subunit B 
CC   (Stx2B). The invention also provides a method for producing the anti-
CC   Stx2B antibody using Brucella lumazine synthase (BLS)-Stx2B fusion 
CC   protein. The invention claims: (a) a polypeptidic construct characterized
CC   in that it comprises a heavy chain antibody variable fragment (VHH 
CC   fragment or single domain antibody) which specifically binds to Stx2B and
CC   at least one half-life extending polypeptide; (b) a polynucleotide that 
CC   encodes the antibody or its antigen binding fragment or the polypeptidic 
CC   construct; (c) a transgenic cell comprising the polynucleotide; (d) a 
CC   pharmaceutical composition comprising the antibody or its antigen binding
CC   fragment or the polypeptidic construct, and a pharmaceutically suitable 
CC   vehicle; and (e) a method for preventing or treating hemolytic-uremic 
CC   syndrome (HUS) in a mammal subject, comprising administering the 
CC   pharmaceutical composition to the mammal subject. The present sequence 
CC   represents the polypeptidic construct which is used in preventing or 
CC   treating HUS. The construct herein comprises two chains of a humanized 
CC   anti-Stx2B VHH (clone 2VB27TH) attached through a linker to a VHH with 
CC   affinity to serum albumin (ALB).
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 21;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BBD48369
ID   BBD48369 standard; protein; 258 AA.
XX
AC   BBD48369;
XX
DT   24-APR-2014  (first entry)
XX
DE   Immunoglobulin single variable domain nanobody CA4435, SEQ:23.
XX
KW   antiinflammatory; breast tumor; burkitts lymphoma; cancer; colon tumor;
KW   colorectal tumor; cytostatic; diagnostic test; glioblastoma;
KW   head and neck tumor; immunoglobulin; inflammatory disease; leukemia;
KW   lymphoma; metastatic non small cell lung cancer; ovary tumor;
KW   prophylactic to disease; prostate tumor; protein detection;
KW   small-cell lung cancer; stomach tumor; therapeutic; uterine cervix tumor.
XX
OS   Unidentified.
XX
CC PN   WO2014037419-A1.
XX
CC PD   13-MAR-2014.
XX
CC PF   04-SEP-2013; 2013WO-EP068315.
XX
PR   04-SEP-2012; 2012US-0696644P.
XX
CC PA   (VIBV-) VIB VZW.
CC PA   (ULBR ) UNIV VRIJE BRUSSEL.
XX
CC PI   Stijlemans B,  De Baetselier P;
XX
DR   WPI; 2014-E48967/21.
XX
CC PT   New immunoglobulin single variable domain that is directed against and/or
CC PT   that specifically binds to human and/or mouse cluster of differentiation-
CC PT   74, useful for preventing or treating inflammatory disease or cancer, and
CC PT   detecting protein.
XX
CC PS   Disclosure; SEQ ID NO 23; 76pp; English.
XX
CC   The present invention relates to an immunoglobulin single variable domain
CC   that is directed against and/or that specifically binds to human and/or 
CC   mouse cluster of differentiation-74 (CD74). The immunoglobulin single 
CC   variable domains and compositions of the invention can be used for 
CC   therapeutic, prophylactic or diagnostic purposes. The immunoglobulin 
CC   single variable domain is useful for: preventing and/or treating an 

CC   breast cancer, ovarian cancer, cervical cancer, glioblastoma, leukemia, 
CC   lymphoma, prostate cancer, Burkitt's lymphoma, head and neck cancer, 
CC   colon cancer, colorectal cancer, non-small cell lung cancer, small cell 
CC   lung cancer or gastric cancer. The present sequence represents an 
CC   immunoglobulin single variable domain nanobody CA4435 used for preventing
CC   and/or treating an inflammatory disease.
XX
SQ   Sequence 258 AA;

  Query Match             82.0%;  Score 41;  DB 21;  Length 258;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        160 GRNISEYVMG 169

BBD48370
ID   BBD48370 standard; protein; 258 AA.
XX
AC   BBD48370;
XX
DT   24-APR-2014  (first entry)
XX
DE   Immunoglobulin single variable domain nanobody CA4435, SEQ:24.
XX
KW   antiinflammatory; breast tumor; burkitts lymphoma; cancer; colon tumor;
KW   colorectal tumor; cytostatic; diagnostic test; glioblastoma;
KW   head and neck tumor; immunoglobulin; inflammatory disease; leukemia;
KW   lymphoma; metastatic non small cell lung cancer; ovary tumor;
KW   prophylactic to disease; prostate tumor; protein detection;
KW   small-cell lung cancer; stomach tumor; therapeutic; uterine cervix tumor.
XX
OS   Unidentified.
XX
CC PN   WO2014037419-A1.
XX
CC PD   13-MAR-2014.
XX
CC PF   04-SEP-2013; 2013WO-EP068315.
XX
PR   04-SEP-2012; 2012US-0696644P.
XX
CC PA   (VIBV-) VIB VZW.
CC PA   (ULBR ) UNIV VRIJE BRUSSEL.
XX
CC PI   Stijlemans B,  De Baetselier P;
XX
DR   WPI; 2014-E48967/21.
XX
CC PT   New immunoglobulin single variable domain that is directed against and/or
CC PT   that specifically binds to human and/or mouse cluster of differentiation-
CC PT   74, useful for preventing or treating inflammatory disease or cancer, and
CC PT   detecting protein.
XX
CC PS   Disclosure; SEQ ID NO 24; 76pp; English.
XX
CC   The present invention relates to an immunoglobulin single variable domain
CC   that is directed against and/or that specifically binds to human and/or 
CC   mouse cluster of differentiation-74 (CD74). The immunoglobulin single 
CC   variable domains and compositions of the invention can be used for 
CC   therapeutic, prophylactic or diagnostic purposes. The immunoglobulin 
CC   single variable domain is useful for: preventing and/or treating an 
CC   inflammatory disease; detecting a protein; and treating cancer comprising
CC   breast cancer, ovarian cancer, cervical cancer, glioblastoma, leukemia, 
CC   lymphoma, prostate cancer, Burkitt's lymphoma, head and neck cancer, 
CC   colon cancer, colorectal cancer, non-small cell lung cancer, small cell 
CC   lung cancer or gastric cancer. The present sequence represents an 
CC   immunoglobulin single variable domain nanobody CA4435 used for preventing
CC   and/or treating an inflammatory disease.
XX
SQ   Sequence 258 AA;

  Query Match             82.0%;  Score 41;  DB 21;  Length 258;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        160 GRNISEYVMG 169

BBR02733
ID   BBR02733 standard; protein; 380 AA.
XX
AC   BBR02733;
XX
DT   29-JAN-2015  (first entry)

DE   Anti-Stx2B VHH-linker-anti-ALB VHH-linker-anti-Stx2B VHH protein, SEQ:44.
XX
KW   ALB protein; Shiga toxin type 2 subunit B; Stx2B protein; albumin;
KW   antianemic; antibody production; antibody therapy; fusion protein;
KW   heavy chain variable region; hemolytic uremic syndrome;
KW   humanized antibody; nephrotropic; prophylactic to disease;
KW   recombinant protein; single domain antibody; therapeutic.
XX
OS   Lama glama.
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..113
FT                   /note= "Humanized anti-Stx2B VHH (2VB27PH) polypeptide"
FT   Region          114..128
FT                   /note= "Linker"
FT   Region          129..252
FT                   /note= "Anti-serum albumin VHH polypeptide"
FT   Region          253..267
FT                   /note= "Linker"
FT   Region          268..380
FT                   /note= "Humanized anti-Stx2B VHH (2VB27PH) polypeptide"
XX
CC PN   WO2014191904-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   26-MAY-2014; 2014WO-IB061732.
XX
PR   27-MAY-2013; 2013US-0827713P.
XX
CC PA   (SPAT/) SPATZ M D L.
CC PA   (INMU-) INMUNOVA SA.
XX
CC PI   Goldbaum FA,  Gruccio SR,  Hiriart Y,  Lauche CE,  Mejias MP;
CC PI   Palermo MS,  Pardo RP,  Spatz MDL,  Zylberman V;
XX
DR   WPI; 2014-V62605/82.
XX
CC PT   New antibody or its antigen binding fragment which binds specifically to 
CC PT   B subunit of Shiga toxin, comprises complementarity determining region 
CC PT   (CDR)-3 of sequence, for preventing or treating hemolytic-uremic syndrome
CC PT   in mammal subject.
XX
CC PS   Claim 16; SEQ ID NO 44; 66pp; English.
XX
CC   The present invention relates to an antibody or its antigen binding 
CC   fragment which specifically binds to a Shiga toxin type 2 subunit B 
CC   (Stx2B). The invention also provides a method for producing the anti-
CC   Stx2B antibody using Brucella lumazine synthase (BLS)-Stx2B fusion 
CC   protein. The invention claims: (a) a polypeptidic construct characterized
CC   in that it comprises a heavy chain antibody variable fragment (VHH 
CC   fragment or single domain antibody) which specifically binds to Stx2B and
CC   at least one half-life extending polypeptide; (b) a polynucleotide that 
CC   encodes the antibody or its antigen binding fragment or the polypeptidic 
CC   construct; (c) a transgenic cell comprising the polynucleotide; (d) a 
CC   pharmaceutical composition comprising the antibody or its antigen binding
CC   fragment or the polypeptidic construct, and a pharmaceutically suitable 
CC   vehicle; and (e) a method for preventing or treating hemolytic-uremic 
CC   syndrome (HUS) in a mammal subject, comprising administering the 
CC   pharmaceutical composition to the mammal subject. The present sequence 
CC   represents the polypeptidic construct which is used in preventing or 
CC   treating HUS. The construct herein comprises two chains of a humanized 
CC   anti-Stx2B VHH (clone 2VB27PH) attached through a linker to a VHH with 
CC   affinity to human and mouse serum albumin (ALB).
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 21;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BBR02734
ID   BBR02734 standard; protein; 380 AA.
XX
AC   BBR02734;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Anti-Stx2B VHH-linker-anti-ALB VHH-linker-anti-Stx2B VHH protein, SEQ:45.

KW   ALB protein; Shiga toxin type 2 subunit B; Stx2B protein; albumin;
KW   antianemic; antibody production; antibody therapy; fusion protein;
KW   heavy chain variable region; hemolytic uremic syndrome;
KW   humanized antibody; nephrotropic; prophylactic to disease;
KW   recombinant protein; single domain antibody; therapeutic.
XX
OS   Lama glama.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..113
FT                   /note= "Humanized anti-Stx2B VHH (2VB27PH) polypeptide"
FT   Region          114..128
FT                   /note= "Linker"
FT   Region          129..252
FT                   /note= "Anti-serum albumin VHH polypeptide"
FT   Region          253..267
FT                   /note= "Linker"
FT   Region          268..380
FT                   /note= "Humanized anti-Stx2B VHH (2VB27PH) polypeptide"
XX
CC PN   WO2014191904-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   26-MAY-2014; 2014WO-IB061732.
XX
PR   27-MAY-2013; 2013US-0827713P.
XX
CC PA   (SPAT/) SPATZ M D L.
CC PA   (INMU-) INMUNOVA SA.
XX
CC PI   Goldbaum FA,  Gruccio SR,  Hiriart Y,  Lauche CE,  Mejias MP;
CC PI   Palermo MS,  Pardo RP,  Spatz MDL,  Zylberman V;
XX
DR   WPI; 2014-V62605/82.
XX
CC PT   New antibody or its antigen binding fragment which binds specifically to 
CC PT   B subunit of Shiga toxin, comprises complementarity determining region 
CC PT   (CDR)-3 of sequence, for preventing or treating hemolytic-uremic syndrome
CC PT   in mammal subject.
XX
CC PS   Claim 16; SEQ ID NO 45; 66pp; English.
XX
CC   The present invention relates to an antibody or its antigen binding 
CC   fragment which specifically binds to a Shiga toxin type 2 subunit B 
CC   (Stx2B). The invention also provides a method for producing the anti-
CC   Stx2B antibody using Brucella lumazine synthase (BLS)-Stx2B fusion 
CC   protein. The invention claims: (a) a polypeptidic construct characterized
CC   in that it comprises a heavy chain antibody variable fragment (VHH 
CC   fragment or single domain antibody) which specifically binds to Stx2B and
CC   at least one half-life extending polypeptide; (b) a polynucleotide that 
CC   encodes the antibody or its antigen binding fragment or the polypeptidic 
CC   construct; (c) a transgenic cell comprising the polynucleotide; (d) a 
CC   pharmaceutical composition comprising the antibody or its antigen binding
CC   fragment or the polypeptidic construct, and a pharmaceutically suitable 
CC   vehicle; and (e) a method for preventing or treating hemolytic-uremic 
CC   syndrome (HUS) in a mammal subject, comprising administering the 
CC   pharmaceutical composition to the mammal subject. The present sequence 
CC   represents the polypeptidic construct which is used in preventing or 
CC   treating HUS. The construct herein comprises two chains of a humanized 
CC   anti-Stx2B VHH (clone 2VB27PH) attached through a linker to a VHH with 
CC   affinity to serum albumin (ALB).
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 21;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BBR02735
ID   BBR02735 standard; protein; 380 AA.
XX
AC   BBR02735;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Anti-Stx2B VHH-linker-anti-ALB VHH-linker-anti-Stx2B VHH protein, SEQ:46.
XX
KW   ALB protein; Shiga toxin type 2 subunit B; Stx2B protein; albumin;
KW   antianemic; antibody production; antibody therapy; fusion protein;

KW   humanized antibody; nephrotropic; prophylactic to disease;
KW   recombinant protein; single domain antibody; therapeutic.
XX
OS   Lama glama.
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..113
FT                   /note= "Humanized anti-Stx2B VHH (2VB27TH) polypeptide"
FT   Region          114..128
FT                   /note= "Linker"
FT   Region          129..252
FT                   /note= "Anti-serum albumin VHH polypeptide"
FT   Region          253..267
FT                   /note= "Linker"
FT   Region          268..380
FT                   /note= "Humanized anti-Stx2B VHH (2VB27TH) polypeptide"
XX
CC PN   WO2014191904-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   26-MAY-2014; 2014WO-IB061732.
XX
PR   27-MAY-2013; 2013US-0827713P.
XX
CC PA   (SPAT/) SPATZ M D L.
CC PA   (INMU-) INMUNOVA SA.
XX
CC PI   Goldbaum FA,  Gruccio SR,  Hiriart Y,  Lauche CE,  Mejias MP;
CC PI   Palermo MS,  Pardo RP,  Spatz MDL,  Zylberman V;
XX
DR   WPI; 2014-V62605/82.
XX
CC PT   New antibody or its antigen binding fragment which binds specifically to 
CC PT   B subunit of Shiga toxin, comprises complementarity determining region 
CC PT   (CDR)-3 of sequence, for preventing or treating hemolytic-uremic syndrome
CC PT   in mammal subject.
XX
CC PS   Claim 16; SEQ ID NO 46; 66pp; English.
XX
CC   The present invention relates to an antibody or its antigen binding 
CC   fragment which specifically binds to a Shiga toxin type 2 subunit B 
CC   (Stx2B). The invention also provides a method for producing the anti-
CC   Stx2B antibody using Brucella lumazine synthase (BLS)-Stx2B fusion 
CC   protein. The invention claims: (a) a polypeptidic construct characterized
CC   in that it comprises a heavy chain antibody variable fragment (VHH 
CC   fragment or single domain antibody) which specifically binds to Stx2B and
CC   at least one half-life extending polypeptide; (b) a polynucleotide that 
CC   encodes the antibody or its antigen binding fragment or the polypeptidic 
CC   construct; (c) a transgenic cell comprising the polynucleotide; (d) a 
CC   pharmaceutical composition comprising the antibody or its antigen binding
CC   fragment or the polypeptidic construct, and a pharmaceutically suitable 
CC   vehicle; and (e) a method for preventing or treating hemolytic-uremic 
CC   syndrome (HUS) in a mammal subject, comprising administering the 
CC   pharmaceutical composition to the mammal subject. The present sequence 
CC   represents the polypeptidic construct which is used in preventing or 
CC   treating HUS. The construct herein comprises two chains of a humanized 
CC   anti-Stx2B VHH (clone 2VB27TH) attached through a linker to a VHH with 
CC   affinity to human and mouse serum albumin (ALB).
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 21;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BBR02736
ID   BBR02736 standard; protein; 380 AA.
XX
AC   BBR02736;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Anti-Stx2B VHH-linker-anti-ALB VHH-linker-anti-Stx2B VHH protein, SEQ:47.
XX
KW   ALB protein; Shiga toxin type 2 subunit B; Stx2B protein; albumin;
KW   antianemic; antibody production; antibody therapy; fusion protein;
KW   heavy chain variable region; hemolytic uremic syndrome;
KW   humanized antibody; nephrotropic; prophylactic to disease;

XX
OS   Lama glama.
OS   Mus sp.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..113
FT                   /note= "Humanized anti-Stx2B VHH (2VB27TH) polypeptide"
FT   Region          114..128
FT                   /note= "Linker"
FT   Region          129..252
FT                   /note= "Anti-serum albumin VHH polypeptide"
FT   Region          253..267
FT                   /note= "Linker"
FT   Region          268..380
FT                   /note= "Humanized anti-Stx2B VHH (2VB27TH) polypeptide"
XX
CC PN   WO2014191904-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   26-MAY-2014; 2014WO-IB061732.
XX
PR   27-MAY-2013; 2013US-0827713P.
XX
CC PA   (SPAT/) SPATZ M D L.
CC PA   (INMU-) INMUNOVA SA.
XX
CC PI   Goldbaum FA,  Gruccio SR,  Hiriart Y,  Lauche CE,  Mejias MP;
CC PI   Palermo MS,  Pardo RP,  Spatz MDL,  Zylberman V;
XX
DR   WPI; 2014-V62605/82.
XX
CC PT   New antibody or its antigen binding fragment which binds specifically to 
CC PT   B subunit of Shiga toxin, comprises complementarity determining region 
CC PT   (CDR)-3 of sequence, for preventing or treating hemolytic-uremic syndrome
CC PT   in mammal subject.
XX
CC PS   Claim 16; SEQ ID NO 47; 66pp; English.
XX
CC   The present invention relates to an antibody or its antigen binding 
CC   fragment which specifically binds to a Shiga toxin type 2 subunit B 
CC   (Stx2B). The invention also provides a method for producing the anti-
CC   Stx2B antibody using Brucella lumazine synthase (BLS)-Stx2B fusion 
CC   protein. The invention claims: (a) a polypeptidic construct characterized
CC   in that it comprises a heavy chain antibody variable fragment (VHH 
CC   fragment or single domain antibody) which specifically binds to Stx2B and
CC   at least one half-life extending polypeptide; (b) a polynucleotide that 
CC   encodes the antibody or its antigen binding fragment or the polypeptidic 
CC   construct; (c) a transgenic cell comprising the polynucleotide; (d) a 
CC   pharmaceutical composition comprising the antibody or its antigen binding
CC   fragment or the polypeptidic construct, and a pharmaceutically suitable 
CC   vehicle; and (e) a method for preventing or treating hemolytic-uremic 
CC   syndrome (HUS) in a mammal subject, comprising administering the 
CC   pharmaceutical composition to the mammal subject. The present sequence 
CC   represents the polypeptidic construct which is used in preventing or 
CC   treating HUS. The construct herein comprises two chains of a humanized 
CC   anti-Stx2B VHH (clone 2VB27TH) attached through a linker to a VHH with 
CC   affinity to serum albumin (ALB).
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 21;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BEN54299
ID   BEN54299 standard; protein; 380 AA.
XX
AC   BEN54299;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-shiga toxin antibody heavy chain region, SEQ ID 3889.
XX
KW   Shiga toxin; antibacterial; antibody; antibody production;
KW   antibody therapy; bacterial infection; drug delivery; fungicide;
KW   heavy chain; prophylactic to disease; saccharomyces infection;
KW   therapeutic; viral infection; virucide.
XX
OS   Unidentified.

CC PN   WO2017189964-A2.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030061.
XX
PR   29-APR-2016; 2016US-0329468P.
PR   29-APR-2016; 2016US-0329479P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-74516K/77.
XX
CC PT   New adeno-associated viral vector particle comprising a viral genome 
CC PT   comprising an inverted terminal repeat region and a payload region, 
CC PT   useful for preventing or treating a disease caused by virus, bacteria, 
CC PT   fungi and protozoans.
XX
CC PS   Claim 20; SEQ ID NO 3889; 553pp; English.
XX
CC   The present invention relates to a novel adeno-associated viral vector 
CC   (AAV) particle comprising a capsid and a viral genome. The viral genome 
CC   comprises at least one inverted terminal repeat (ITR) region and a 
CC   payload region, said payload region comprises a regulatory sequence 
CC   operably linked to at least a first nucleic acid segment. The invention 
CC   further claims: (1) a method for producing a functional antibody in a 
CC   subject; (2) a pharmaceutical composition comprising the AAV particle in 
CC   a pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or a tissue; and (4) a method for preventing or 
CC   treating a disease or a disorder caused by virus, bacteria and yeast. The
CC   AAV particle of the present invention can be used in a pharmaceutical 
CC   composition for delivering antibodies for preventing and treating a 
CC   disease caused by virus, bacteria and yeast. The present sequence 
CC   represents an anti-shiga toxin antibody heavy chain region which is used 
CC   for constructing the AAV particle of the present invention.
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 25;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BEN54300
ID   BEN54300 standard; protein; 380 AA.
XX
AC   BEN54300;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-shiga toxin antibody heavy chain region, SEQ ID 3890.
XX
KW   Shiga toxin; antibacterial; antibody; antibody production;
KW   antibody therapy; bacterial infection; drug delivery; fungicide;
KW   heavy chain; prophylactic to disease; saccharomyces infection;
KW   therapeutic; viral infection; virucide.
XX
OS   Unidentified.
XX
CC PN   WO2017189964-A2.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030061.
XX
PR   29-APR-2016; 2016US-0329468P.
PR   29-APR-2016; 2016US-0329479P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-74516K/77.
XX
CC PT   New adeno-associated viral vector particle comprising a viral genome 
CC PT   comprising an inverted terminal repeat region and a payload region, 
CC PT   useful for preventing or treating a disease caused by virus, bacteria, 
CC PT   fungi and protozoans.
XX
CC PS   Claim 20; SEQ ID NO 3890; 553pp; English.
XX
CC   The present invention relates to a novel adeno-associated viral vector 

CC   comprises at least one inverted terminal repeat (ITR) region and a 
CC   payload region, said payload region comprises a regulatory sequence 
CC   operably linked to at least a first nucleic acid segment. The invention 
CC   further claims: (1) a method for producing a functional antibody in a 
CC   subject; (2) a pharmaceutical composition comprising the AAV particle in 
CC   a pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or a tissue; and (4) a method for preventing or 
CC   treating a disease or a disorder caused by virus, bacteria and yeast. The
CC   AAV particle of the present invention can be used in a pharmaceutical 
CC   composition for delivering antibodies for preventing and treating a 
CC   disease caused by virus, bacteria and yeast. The present sequence 
CC   represents an anti-shiga toxin antibody heavy chain region which is used 
CC   for constructing the AAV particle of the present invention.
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 25;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BEN54301
ID   BEN54301 standard; protein; 380 AA.
XX
AC   BEN54301;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-shiga toxin antibody heavy chain region, SEQ ID 3891.
XX
KW   Shiga toxin; antibacterial; antibody; antibody production;
KW   antibody therapy; bacterial infection; drug delivery; fungicide;
KW   heavy chain; prophylactic to disease; saccharomyces infection;
KW   therapeutic; viral infection; virucide.
XX
OS   Unidentified.
XX
CC PN   WO2017189964-A2.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030061.
XX
PR   29-APR-2016; 2016US-0329468P.
PR   29-APR-2016; 2016US-0329479P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-74516K/77.
XX
CC PT   New adeno-associated viral vector particle comprising a viral genome 
CC PT   comprising an inverted terminal repeat region and a payload region, 
CC PT   useful for preventing or treating a disease caused by virus, bacteria, 
CC PT   fungi and protozoans.
XX
CC PS   Claim 20; SEQ ID NO 3891; 553pp; English.
XX
CC   The present invention relates to a novel adeno-associated viral vector 
CC   (AAV) particle comprising a capsid and a viral genome. The viral genome 
CC   comprises at least one inverted terminal repeat (ITR) region and a 
CC   payload region, said payload region comprises a regulatory sequence 
CC   operably linked to at least a first nucleic acid segment. The invention 
CC   further claims: (1) a method for producing a functional antibody in a 
CC   subject; (2) a pharmaceutical composition comprising the AAV particle in 
CC   a pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or a tissue; and (4) a method for preventing or 
CC   treating a disease or a disorder caused by virus, bacteria and yeast. The
CC   AAV particle of the present invention can be used in a pharmaceutical 
CC   composition for delivering antibodies for preventing and treating a 
CC   disease caused by virus, bacteria and yeast. The present sequence 
CC   represents an anti-shiga toxin antibody heavy chain region which is used 
CC   for constructing the AAV particle of the present invention.
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 25;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

BEN54302
ID   BEN54302 standard; protein; 380 AA.
XX
AC   BEN54302;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-shiga toxin antibody heavy chain region, SEQ ID 3892.
XX
KW   Shiga toxin; antibacterial; antibody; antibody production;
KW   antibody therapy; bacterial infection; drug delivery; fungicide;
KW   heavy chain; prophylactic to disease; saccharomyces infection;
KW   therapeutic; viral infection; virucide.
XX
OS   Unidentified.
XX
CC PN   WO2017189964-A2.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030061.
XX
PR   29-APR-2016; 2016US-0329468P.
PR   29-APR-2016; 2016US-0329479P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-74516K/77.
XX
CC PT   New adeno-associated viral vector particle comprising a viral genome 
CC PT   comprising an inverted terminal repeat region and a payload region, 
CC PT   useful for preventing or treating a disease caused by virus, bacteria, 
CC PT   fungi and protozoans.
XX
CC PS   Claim 20; SEQ ID NO 3892; 553pp; English.
XX
CC   The present invention relates to a novel adeno-associated viral vector 
CC   (AAV) particle comprising a capsid and a viral genome. The viral genome 
CC   comprises at least one inverted terminal repeat (ITR) region and a 
CC   payload region, said payload region comprises a regulatory sequence 
CC   operably linked to at least a first nucleic acid segment. The invention 
CC   further claims: (1) a method for producing a functional antibody in a 
CC   subject; (2) a pharmaceutical composition comprising the AAV particle in 
CC   a pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or a tissue; and (4) a method for preventing or 
CC   treating a disease or a disorder caused by virus, bacteria and yeast. The
CC   AAV particle of the present invention can be used in a pharmaceutical 
CC   composition for delivering antibodies for preventing and treating a 
CC   disease caused by virus, bacteria and yeast. The present sequence 
CC   represents an anti-shiga toxin antibody heavy chain region which is used 
CC   for constructing the AAV particle of the present invention.
XX
SQ   Sequence 380 AA;

  Query Match             82.0%;  Score 41;  DB 25;  Length 380;
  Best Local Similarity   80.0%;  
  Matches    8;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GSNISSYVMG 10
              | ||| ||||
Db        154 GRNISEYVMG 163

SEQ ID NO:12
BFM52829
ID   BFM52829 standard; peptide; 10 AA.
XX
AC   BFM52829;
XX
DT   06-SEP-2018  (first entry)
XX
DE   Anti-T023500043 nanobody CDR1 (Abm) peptide SEQ: 12.
XX
KW   heavy chain variable region; humanized antibody; nanobody;
KW   protein binding; single domain antibody.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018134234-A1.
XX

XX
CC PF   17-JAN-2018; 2018WO-EP051082.
XX
PR   17-JAN-2017; 2017US-0446992P.
XX
CC PA   (ABLY ) ABLYNX NV.
XX
CC PI   Staelens S,  Steffensen S,  Morizzo E,  Cerdobbel A;
XX
DR   WPI; 2018-582884/53.
XX
CC PT   Amino acid sequence is an immunoglobulin single variable domain, where 
CC PT   immunoglobulin single variable domain is capable of binding to human 
CC PT   serum albumin that has a complementarity determining region 1, which 
CC PT   comprises ten amino acid.
XX
CC PS   Claim 1; SEQ ID NO 12; 60pp; English.
XX
CC   The invention relates to a novel amino acid sequence which is an 
CC   immunoglobulin single variable domain (ISVD), and in particular heavy-
CC   chain immunoglobulin single variable domain, used to bind to serum 
CC   albumin. The invention claims a pharmaceutical composition, which 
CC   comprises a protein, polypeptide or other construct, compound, molecule 
CC   or chemical entity. The present sequence represents a humanized anti-
CC   T023500043 nanobody CDR1 (Abm) peptide, used to bind to serum albumin.
XX
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 49;  DB 26;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSTISSYVMG 10
              ||||||||||
Db          1 GSTISSYVMG 10

AZH06445
ID   AZH06445 standard; protein; 116 AA.
XX
AC   AZH06445;
XX
DT   26-MAY-2011  (first entry)
XX
DE   DLL4-binding immunoglobulin single variable domain VHH protein, SEQ:213.
XX
KW   DLL4 protein; Delta-like protein ligand 4; VHH protein;
KW   antiarteriosclerotic; antiarthritic; antibacterial; antibody;
KW   antibody production; antibody therapy; antidiabetic; antiinflammatory;
KW   antilipemic; antimicrobial-gen.; antipsoriatic;
KW   arteriovenous malformation; ascites; atherosclerosis; bone disease;
KW   cancer; cardiant; cardiovascular-gen.; cerebral edema; crohns disease;
KW   cytostatic; dermatitis; dermatological; diabetes mellitus;
KW   endocrine-gen.; endometriosis; gastrointestinal-gen.;
KW   growth-disorder-gen.; gynecological; hemangioma; hematological-gen.;
KW   hyperplasia; hypertrophic scar; hypertrophy; hypotensive;
KW   immunomodulator; immunosuppressive; lung inflammation; meningioma;
KW   metabolic-gen.; muscular-gen.; musculoskeletal-gen.; myositis; neoplasm;
KW   nephrotic syndrome; nephrotropic; neuroprotective; ocular disease;
KW   ophthalmological; osteoarthritis; osteopathic; pericardial disease;
KW   polycystic ovary disease; pre-eclampsia; premature labor; psoriasis;
KW   pulmonary hypertension; pyogenic granuloma; respiratory-gen.; restenosis;
KW   retinopathy of prematurity; rheumatoid arthritis; sarcoidosis;
KW   scleroderma; sepsis; single variable domain; synovitis; therapeutic;
KW   tocolytic; trachoma; transplant rejection; ulcerative colitis; uropathic;
KW   uterine fibroids; vascular disease; vasotropic; vulnerary.
XX
OS   Lama glama.
XX
FH   Key             Location/Qualifiers
FT   Region          1..30
FT                   /note= "Framework 1 region"
FT   Region          31..35
FT                   /note= "CDR1 region"
FT   Region          36..49
FT                   /note= "Framework 2 region"
FT   Region          50..66
FT                   /note= "CDR2 region"
FT   Region          67..98
FT                   /note= "Framework 3 region"
FT   Region          99..105
FT                   /note= "CDR3 region"
FT   Region          106..116
FT                   /note= "Framework 4 region"
XX
CC PN   WO2011039368-A2.
XX
CC PD   07-APR-2011.

CC PF   01-OCT-2010; 2010WO-EP064693.
XX
PR   02-OCT-2009; 2009EP-00172132.
XX
CC PA   (BOEH ) BOEHRINGER INGELHEIM INT GMBH.
XX
CC PI   Borges E,  Gschwind A,  Boucneau J,  De Tavernier E,  Kolkman J;
CC PI   Merchiers P,  Van Hoorick D;
XX
DR   WPI; 2011-D71812/27.
XX
CC PT   New delta like 4-binding molecule comprises at least variable domain with
CC PT   four framework regions and three complementarity determining region, 
CC PT   useful for treating e.g. cancer, eye diseases, hypertrophy, vascular 
CC PT   restenosis.
XX
CC PS   Claim 3; SEQ ID NO 213; 170pp; English.
XX
CC   The present invention provides novel delta-like protein 4 (DLL4)-binding 
CC   molecules such as DLL4-binding immunoglobulin single variable domains, 
CC   useful for treating e.g. cancer, eye diseases, hypertrophy, vascular 
CC   restenosis. The novel DLL4-binding molecules of the invention comprises 
CC   at least a variable domain with four framework regions and three 
CC   complementarity determining regions. The present invention independently 
CC   claims: a method for the preparation of a DLL4-binding molecule; a novel 
CC   heavy chain variable domain (VHH); a nucleic acid molecule encoding a 
CC   DLL4-binding molecule; a host cell containing the nucleic acid molecule; 
CC   and a pharmaceutical composition containing at least one DLL4-binding 
CC   molecule as an active ingredient. The novel DLL4-binding molecules of the
CC   invention are useful for treating a disease that is associated with DLL4-
CC   mediated effects on angiogenesis such as cancer and cancerous diseases, 
CC   eye diseases, hypertrophy, rheumatoid arthritis, psoriasis, sarcoidosis, 
CC   atherosclerosis, diabetic, vascular restenosis, arteriovenous 
CC   malformations, meningioma, hemangioma, angiofibroma, thyroid 
CC   hyperplasias, lung inflammation, sepsis, primary pulmonary hypertension, 
CC   cerebral edema, myositis ossificans, hypertropic bone formation, 
CC   osteoarthritis, refractory ascites, polycystic ovarian disease, 
CC   endometriosis, uterine fibroids, premature labor, crohn's disease, 
CC   ulcerative colitis, renal allograft rejection, nephrotic syndrome, 
CC   hemophilic joints, hypertrophic scars, pyogenic granuloma, retrolental 
CC   fibroplasias, scleroderma, trachoma, vascular adhesions, synovitis, 
CC   dermatitis, preeclampsia, ascites, pericardial effusion. The present 
CC   sequence is a DLL4-binding immunoglobulin single variable domain VHH 
CC   protein used in a method for the preparation of a novel delta-like 
CC   protein 4 (DLL4)-binding molecule of the present invention.
XX
SQ   Sequence 116 AA;

  Query Match             91.8%;  Score 45;  DB 18;  Length 116;
  Best Local Similarity   90.0%;  
  Matches    9;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 GSTISSYVMG 10
              ||| ||||||
Db         26 GSTFSSYVMG 35

BAA89159
ID   BAA89159 standard; protein; 116 AA.
XX
AC   BAA89159;
XX
DT   22-NOV-2012  (first entry)
XX
DE   Anti-DLL4 single domain antibody variable heavy chain (VHH), SEQ ID 213.
XX
KW   DLL4 protein; Delta like 4; Delta-like protein ligand 4;
KW   angiogenesis inhibition; antibody therapy; cancer; cytostatic;
KW   heavy chain variable region; ocular disease; ophthalmological;
KW   single domain antibody; therapeutic.
XX
OS   Lama glama.
XX
FH   Key             Location/Qualifiers
FT   Region          1..30
FT                   /label= FR1
FT   Region          31..35
FT                   /label= CDR1
FT   Region          36..49
FT                   /label= FR2
FT   Region          50..65
FT                   /label= CDR2
FT   Region          66..97
FT                   /label= FR3
FT   Region          98..105
FT                   /label= CDR3
FT   Region          106..116
FT                   /label= FR4

CC PN   WO2012131076-A1.
XX
CC PD   04-OCT-2012.
XX
CC PF   30-MAR-2012; 2012WO-EP055897.
XX
PR   01-APR-2011; 2011EP-00160920.
XX
CC PA   (BOEH ) BOEHRINGER INGELHEIM INT GMBH.
XX
CC PI   Gschwind A,  Ott RG,  Boucneau J,  Buyse M,  Depla E;
XX
DR   WPI; 2012-M68768/69.
XX
CC PT   New bispecific binding molecule comprising angiopoietin2-binding 
CC PT   component and DII4-binding component, useful for e.g. treating cancer and
CC PT   cancerous diseases, and eye diseases.
XX
CC PS   Claim 5; SEQ ID NO 213; 338pp; English.
XX
CC   The present invention relates to a novel bispecific binding molecule 
CC   comprising at least one angiopoietin 2 (Ang2)-binding component and at 
CC   least one delta like 4 or delta-like ligand 4 (DLL4)-binding component. 
CC   The invention further provides: (1) an immunoglobulin single variable 
CC   domain which has been obtained by affinity maturation of an 
CC   immunoglobulin single variable domain and by humanization of a variable 
CC   domain (VHH); (2) a VHH which has been obtained by affinity maturation of
CC   a VHH; (3) a DLL4-binding VHH; (4) a nucleic acid molecule encoding the 
CC   binding molecule or a vector containing the binding molecule; (5) a host 
CC   cell containing the nucleic acid molecule; and (6) a pharmaceutical 
CC   composition containing at least one bispecific binding molecule as an 
CC   active ingredient. The bispecific binding molecule of the invention is 
CC   useful for treating disease (e.g., cancer or cancerous diseases and eye 
CC   disease) associated with DLL4-mediated and/or Ang2-mediated effects on 
CC   angiogenesis. The present sequence represents an anti-DLL4 Lama glama 
CC   single domain antibody variable heavy chain (VHH), which is used for 
CC   preparing a bispecific antibody construct for treating cancer or 
CC   cancerous diseases and eye disease.
XX
SQ   Sequence 116 AA;

  Query Match             91.8%;  Score 45;  DB 19;  Length 116;
  Best Local Similarity   90.0%;  
  Matches    9;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 GSTISSYVMG 10
              ||| ||||||
Db         26 GSTFSSYVMG 35

SEQ ID NO:13
BFM52830
ID   BFM52830 standard; peptide; 10 AA.
XX
AC   BFM52830;
XX
DT   06-SEP-2018  (first entry)
XX
DE   Anti-T0235005G01/T023500043 nanobody CDR2 (Abm) peptide SEQ: 13.
XX
KW   heavy chain variable region; humanized antibody; nanobody;
KW   protein binding; single domain antibody.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018134234-A1.
XX
CC PD   26-JUL-2018.
XX
CC PF   17-JAN-2018; 2018WO-EP051082.
XX
PR   17-JAN-2017; 2017US-0446992P.
XX
CC PA   (ABLY ) ABLYNX NV.
XX
CC PI   Staelens S,  Steffensen S,  Morizzo E,  Cerdobbel A;
XX
DR   WPI; 2018-582884/53.
XX
CC PT   Amino acid sequence is an immunoglobulin single variable domain, where 
CC PT   immunoglobulin single variable domain is capable of binding to human 
CC PT   serum albumin that has a complementarity determining region 1, which 
CC PT   comprises ten amino acid.
XX

XX
CC   The invention relates to a novel amino acid sequence which is an 
CC   immunoglobulin single variable domain (ISVD), and in particular heavy-
CC   chain immunoglobulin single variable domain, used to bind to serum 
CC   albumin. The invention claims a pharmaceutical composition, which 
CC   comprises a protein, polypeptide or other construct, compound, molecule 
CC   or chemical entity. The present sequence represents a humanized anti-
CC   T0235005G01/T023500043 nanobody CDR2 (Abm) peptide, used to bind to serum
CC   albumin.
XX
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 52;  DB 26;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AISRSGGYTY 10
              ||||||||||
Db          1 AISRSGGYTY 10

BCK06319
ID   BCK06319 standard; peptide; 10 AA.
XX
AC   BCK06319;
XX
DT   11-FEB-2016  (first entry)
XX
DE   Monovalent anti-Kv1.3 nanobody CDR2, SEQ ID 299.
XX
KW   KCNA voltage-gated potassium channel-3; Kv1.3; allergy;
KW   alzheimers disease; anorectic; antiallergic; antiarteriosclerotic;
KW   antiarthritic; antiasthmatic; antibody production; antibody therapy;
KW   antidiabetic; antiinflammatory; antipsoriatic; asthma;
KW   autoimmune disease; bone resorption; cardiant; cell proliferation;
KW   chronic obstructive pulmonary disease; contact dermatitis;
KW   delayed hypersensitivity; dermatological; diagnostic test; fibrosis;
KW   gastrointestinal-gen.; glomerulonephritis; graft versus host disease;
KW   heavy chain variable region; immuno-diagnosis; immunosuppressive;
KW   inflammatory bowel disease; insulin dependent diabetes; metabolic-gen.;
KW   multiple sclerosis; musculoskeletal-gen.; nanobody; nanotechnology;
KW   nephrotropic; neuroprotective; non-insulin dependent diabetes;
KW   nutrition-disorder-gen.; obesity; ophthalmological; oral-dental-gen.;
KW   osteopathic; potassium channel 3; prophylactic to disease;
KW   protein modulation; psoriasis; psoriatic arthritis; respiratory-gen.;
KW   restenosis; rheumatoid arthritis; scleroderma; single domain antibody;
KW   sjoegrens syndrome; systemic lupus erythematosus; t-lymphocyte;
KW   therapeutic; transplant rejection; ulcerative colitis; uropathic;
KW   uveitis; vasculitis; vasotropic; vulnerary.
XX
OS   Unidentified.
XX
CC PN   WO2015193452-A1.
XX
CC PD   23-DEC-2015.
XX
CC PF   18-JUN-2015; 2015WO-EP063748.
XX
PR   18-JUN-2014; 2014US-0014023P.
PR   21-OCT-2014; 2014NL-02013661.
PR   16-MAR-2015; 2015US-0133624P.
XX
CC PA   (ABLY-) ABLYNX NV.
XX
CC PI   Delanote V,  Depla E,  Descamps F,  Janssen D,  Labadia ME;
CC PI   Mikhail A,  Van Hoorick D,  Verdonck FKD,  Waterman AK;
XX
DR   WPI; 2015-82726V/10.
XX
CC PT   New immunoglobulin that specifically binds to extracellular loop (EL1) of
CC PT   potassium channel 3 (Kv1.3), for reducing and/or inhibiting efflux of 
CC PT   potassium ions from T-cells, and for treating T cell mediated diseases or
CC PT   autoimmune diseases.
XX
CC PS   Claim 14; SEQ ID NO 299; 279pp; English.
XX
CC   The present invention relates to a novel immunoglobulin that binds to the
CC   extracellular loop (EL1) of potassium channel 3 (Kv1.3), wherein the 
CC   immunoglobulin modulates the activity of Kv1.3 by reducing or even 
CC   totally inhibiting the efflux of potassium ions from T-cells, as 
CC   determined in Patch Clamp assay. The present invention relates to a novel
CC   immunoglobulin that binds to the extracellular loop (EL1) of potassium 
CC   channel 3 (Kv1.3), wherein the immunoglobulin modulates the activity of 
CC   Kv1.3 by reducing or even totally inhibiting the efflux of potassium ions
CC   from T-cells, as determined in Patch Clamp assay. The invention also 
CC   provides: a polypeptide that comprises or essentially consists of one or 
CC   more immunoglobulins; a compound or construct that comprises or 
CC   essentially consists of the immunoglobulin or the polypeptide, and which 

CC   units, optionally linked via one or more peptidic linkers; a nucleic acid
CC   encoding the immunoglobulin, the polypeptide, or the compound or 
CC   construct; an expression vector comprising the nucleic acid; a host or 
CC   host cell comprising the nucleic acid or the expression vector; a 
CC   composition comprising at least one immunoglobulin, the polypeptide, the 
CC   compound or construct, or the nucleic acid; a method for producing 
CC   immunoglobulin (nanobody) or polypeptide; a method for reducing and/or 
CC   inhibiting efflux of potassium ions from T-cells; a method for inhibiting
CC   and/or blocking activated T-cells, T-cell activation and/or proliferation
CC   ; and a method for preventing and/or treating T cell mediated diseases or
CC   autoimmune diseases, or Kv1.3 associated disease, disorder or condition. 
CC   The composition of the invention is useful for diagnosing, treating, and 
CC   preventing Kv1.3 associated disease such as multiple sclerosis, 
CC   rheumatoid arthritis, type-1 diabetes mellitus, type-2 diabetes mellitus,
CC   psoriasis, inflammatory bowel disease, contact-mediated dermatitis, 
CC   psoriatic arthritis, asthma, allergy, restenosis, systemic sclerosis, 
CC   fibrosis, scleroderma, glomerulonephritis, chronic obstructive pulmonary 
CC   disease (COPD), Sjogren's syndrome, Alzheimer's disease, inflammatory 
CC   bone resorption, systemic lupus erythematosus, ulcerative colitis, 
CC   obesity, graft-versus host disease, transplant rejection, vasculitis, 
CC   anti-neutrophil cytoplasmic antibody (ANCA)-associated vasculitis (AAV), 
CC   uveitis and delayed type hypersensitivity. The present sequence 
CC   represents a complementarity determining region (CDR)2 of a monovalent 
CC   anti-Kv1.3 nanobody (single domain antibody), where the antibody can be 
CC   useful for preventing and/or treating T cell mediated diseases or 
CC   autoimmune diseases, or Kv1.3 associated disease.
XX
SQ   Sequence 10 AA;

  Query Match             92.3%;  Score 48;  DB 23;  Length 10;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 ISRSGGYTY 10
              |||||||||
Db          2 ISRSGGYTY 10

BDU78639
ID   BDU78639 standard; peptide; 17 AA.
XX
AC   BDU78639;
XX
DT   01-JUN-2017  (first entry)
XX
DE   Anti-ASGR-1 IgG Ab VH CDR2, SEQ:12346.
XX
KW   ASGR1 protein; Asialoglycoprotein receptor 1; antibody;
KW   antibody production; antibody therapy; cardiovascular disease;
KW   cardiovascular-gen.; cholesterol; expression;
KW   heavy chain variable region; immunoglobulin gamma;
KW   prophylactic to disease; protein co-ordinate data; therapeutic.
XX
OS   Unidentified.
XX
CC PN   US2017088620-A1.
XX
CC PD   30-MAR-2017.
XX
CC PF   28-SEP-2016; 2016US-00279162.
XX
PR   29-SEP-2015; 2015US-0234546P.
PR   24-NOV-2015; 2015US-0259553P.
PR   07-APR-2016; 2016US-0319740P.
XX
CC PA   (AMGE ) AMGEN INC.
XX
CC PI   Nioi P,  Coward P,  Murawsky C,  Piper DE,  Garces F,  Zhang J,  Li Y;
CC PI   Chang BM;
XX
DR   WPI; 2017-21854R/27.
DR   N-PSDB; BDU78638.
XX
CC PT   New antigen binding protein that binds to human asialoglycoprotein 
CC PT   receptor (ASGR), useful for treating or preventing a cardiovascular 
CC PT   disease.
XX
CC PS   Claim 17; SEQ ID NO 12346; 4575pp; English.
XX
CC   The present invention relates to a novel anti-asialoglycoprotein receptor
CC   (ASGR) antibody useful in treating and preventing cardiovascular disease 
CC   in a subject. The invention further claims: (1) an isolated nucleic acid 
CC   encoding an anti-ASGR/ASGR1/ASGR2 antibody; (2) a vector comprising the 
CC   nucleic acid; (3) a host cell comprising the vector; (4) a method for 
CC   producing the anti-ASGR antibody; (5) a method for treating and 
CC   preventing cardiovascular disease using the antibody; (6) a method for 
CC   reducing low density lipoprotein (LDL) cholesterol level in a subject; 
CC   (7) a method for reducing non-high density lipoprotein (HDL) cholesterol 

CC   (ALP) level in a subject; (9) a method for antagonizing ASGR-1 or ASGR-2 
CC   in a subject using the antibody; (10) an interfering RNA composition that
CC   reduce the expression of ASGR, ASGR-1 and/or ASGR-2; and (11) a 
CC   pharmaceutical composition comprising the antibody. The present sequence 
CC   is an anti-ASGR-1 IgG Ab VH CDR2, which is useful in the method for 
CC   preparing a pharmaceutical composition for treating and preventing 
CC   cardiovascular disease in a subject.
XX
SQ   Sequence 17 AA;

  Query Match             92.3%;  Score 48;  DB 24;  Length 17;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 ISRSGGYTY 10
              |||||||||
Db          2 ISRSGGYTY 10

SEQ ID NO:14
BFM52831
ID   BFM52831 standard; peptide; 15 AA.
XX
AC   BFM52831;
XX
DT   06-SEP-2018  (first entry)
XX
DE   Anti-T0235005G01/T023500043 nanobody CDR3 (Kabat/Abm) peptide SEQ: 14.
XX
KW   heavy chain variable region; humanized antibody; nanobody;
KW   protein binding; single domain antibody.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018134234-A1.
XX
CC PD   26-JUL-2018.
XX
CC PF   17-JAN-2018; 2018WO-EP051082.
XX
PR   17-JAN-2017; 2017US-0446992P.
XX
CC PA   (ABLY ) ABLYNX NV.
XX
CC PI   Staelens S,  Steffensen S,  Morizzo E,  Cerdobbel A;
XX
DR   WPI; 2018-582884/53.
XX
CC PT   Amino acid sequence is an immunoglobulin single variable domain, where 
CC PT   immunoglobulin single variable domain is capable of binding to human 
CC PT   serum albumin that has a complementarity determining region 1, which 
CC PT   comprises ten amino acid.
XX
CC PS   Claim 1; SEQ ID NO 14; 60pp; English.
XX
CC   The invention relates to a novel amino acid sequence which is an 
CC   immunoglobulin single variable domain (ISVD), and in particular heavy-
CC   chain immunoglobulin single variable domain, used to bind to serum 
CC   albumin. The invention claims a pharmaceutical composition, which 
CC   comprises a protein, polypeptide or other construct, compound, molecule 
CC   or chemical entity. The present sequence represents a humanized anti-
CC   T0235005G01/T023500043 nanobody CDR3 (Kabat/Abm) peptide, used to bind to
CC   serum albumin.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 89;  DB 26;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRYSAWYSQSYEYDY 15
              |||||||||||||||
Db          1 GRYSAWYSQSYEYDY 15
BBD48369
ID   BBD48369 standard; protein; 258 AA.
XX
AC   BBD48369;
XX
DT   24-APR-2014  (first entry)
XX
DE   Immunoglobulin single variable domain nanobody CA4435, SEQ:23.
XX

KW   colorectal tumor; cytostatic; diagnostic test; glioblastoma;
KW   head and neck tumor; immunoglobulin; inflammatory disease; leukemia;
KW   lymphoma; metastatic non small cell lung cancer; ovary tumor;
KW   prophylactic to disease; prostate tumor; protein detection;
KW   small-cell lung cancer; stomach tumor; therapeutic; uterine cervix tumor.
XX
OS   Unidentified.
XX
CC PN   WO2014037419-A1.
XX
CC PD   13-MAR-2014.
XX
CC PF   04-SEP-2013; 2013WO-EP068315.
XX
PR   04-SEP-2012; 2012US-0696644P.
XX
CC PA   (VIBV-) VIB VZW.
CC PA   (ULBR ) UNIV VRIJE BRUSSEL.
XX
CC PI   Stijlemans B,  De Baetselier P;
XX
DR   WPI; 2014-E48967/21.
XX
CC PT   New immunoglobulin single variable domain that is directed against and/or
CC PT   that specifically binds to human and/or mouse cluster of differentiation-
CC PT   74, useful for preventing or treating inflammatory disease or cancer, and
CC PT   detecting protein.
XX
CC PS   Disclosure; SEQ ID NO 23; 76pp; English.
XX
CC   The present invention relates to an immunoglobulin single variable domain
CC   that is directed against and/or that specifically binds to human and/or 
CC   mouse cluster of differentiation-74 (CD74). The immunoglobulin single 
CC   variable domains and compositions of the invention can be used for 
CC   therapeutic, prophylactic or diagnostic purposes. The immunoglobulin 
CC   single variable domain is useful for: preventing and/or treating an 
CC   inflammatory disease; detecting a protein; and treating cancer comprising
CC   breast cancer, ovarian cancer, cervical cancer, glioblastoma, leukemia, 
CC   lymphoma, prostate cancer, Burkitt's lymphoma, head and neck cancer, 
CC   colon cancer, colorectal cancer, non-small cell lung cancer, small cell 
CC   lung cancer or gastric cancer. The present sequence represents an 
CC   immunoglobulin single variable domain nanobody CA4435 used for preventing
CC   and/or treating an inflammatory disease.
XX
SQ   Sequence 258 AA;

  Query Match             83.1%;  Score 74;  DB 21;  Length 258;
  Best Local Similarity   80.0%;  
  Matches   12;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GRYSAWYSQSYEYDY 15
              |||||||  :|||||
Db        233 GRYSAWYVAAYEYDY 247


BGB14529
ID   BGB14529 standard; protein; 124 AA.
XX
AC   BGB14529;
XX
DT   21-MAR-2019  (first entry)
XX
DE   Anti-serum albumin VHH antibody VH region mutant (S30K), SEQ 4.
XX
KW   Albumin; antibody production; heavy chain variale region;
KW   immunoconjugate; mutein; single domain antibody.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2019016237-A1.
XX
CC PD   24-JAN-2019.
XX
CC PF   17-JUL-2018; 2018WO-EP069443.
XX
PR   19-JUL-2017; 2017EP-00182200.
XX
CC PA   (VIBV ) VIB VZW.
XX
CC PI   Hassanzadeh Ghassabeh G,  Schoonooghe S,  Depla E;
XX
DR   WPI; 2019-09635Y/09.
XX
CC PT   New polypeptide comprising immunoglobulin variable domain having 
CC PT   framework region and complementarity-determining regions and that binds 
CC PT   to serum albumin used to increase half-life of therapeutic moiety.

CC PS   Claim 1; SEQ ID NO 4; 56pp; English.
XX
CC   The present invention relates to a novel polypeptide, useful for 
CC   increasing the half-life of a therapeutic moiety. The polypeptide 
CC   comprises an immunoglobulin variable region (IVD) specifically binding to
CC   a serum albumin, where IVD conjugated to a drug comprises framework 
CC   regions (FRs) and complementarity determining regions (CDRs). The 
CC   invention further claims: (1) a therapeutic agent with increased serum 
CC   half-life, where the therapeutic agent is used as a medicament; (2) a 
CC   multispecific construct comprising the polypeptide and at least one 
CC   therapeutic moiety; (3) a nucleotide sequence or nucleic acid encoding 
CC   the polypeptide; (4) a host cell comprising the polypeptide; (5) a 
CC   pharmaceutical composition comprising the polypeptide; and (6) a method 
CC   for producing a serum albumin binding polypeptide preferably antibody. 
CC   The polypeptide increases the half-life of the therapeutic agent as 
CC   compared to the half-life of the therapeutic moiety without the 
CC   polypeptide. The present sequence is an anti-serum albumin single domain 
CC   antibody (VHH) antibody heavy chain variable region (VH) region mutant 
CC   (S30K), which can be useful for increasing the half-life of a therapeutic
CC   moiety in the present invention. Note: SEQ ID NO: 6 is mentioned in 
CC   example 7 but no corresponding sequence is shown.
XX
SQ   Sequence 124 AA;

  Query Match             83.1%;  Score 74;  DB 28;  Length 124;
  Best Local Similarity   80.0%;  
  Matches   12;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GRYSAWYSQSYEYDY 15
              |||||||  :|||||
Db         99 GRYSAWYVAAYEYDY 113
SEQ ID NO:18
BFM52835
ID   BFM52835 standard; protein; 124 AA.
XX
AC   BFM52835;
XX
DT   06-SEP-2018  (first entry)
XX
DE   Anti-T0235005G01 nanobody protein SEQ: 18.
XX
KW   heavy chain variable region; humanized antibody; nanobody;
KW   protein binding; single domain antibody.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018134234-A1.
XX
CC PD   26-JUL-2018.
XX
CC PF   17-JAN-2018; 2018WO-EP051082.
XX
PR   17-JAN-2017; 2017US-0446992P.
XX
CC PA   (ABLY ) ABLYNX NV.
XX
CC PI   Staelens S,  Steffensen S,  Morizzo E,  Cerdobbel A;
XX
DR   WPI; 2018-582884/53.
XX
CC PT   Amino acid sequence is an immunoglobulin single variable domain, where 
CC PT   immunoglobulin single variable domain is capable of binding to human 
CC PT   serum albumin that has a complementarity determining region 1, which 
CC PT   comprises ten amino acid.
XX
CC PS   Claim 7; SEQ ID NO 18; 60pp; English.
XX
CC   The invention relates to a novel amino acid sequence which is an 
CC   immunoglobulin single variable domain (ISVD), and in particular heavy-
CC   chain immunoglobulin single variable domain, used to bind to serum 
CC   albumin. The invention claims a pharmaceutical composition, which 
CC   comprises a protein, polypeptide or other construct, compound, molecule 
CC   or chemical entity. The present sequence represents a humanized anti-
CC   T0235005G01 nanobody protein, used to bind to serum albumin. Note: The 
CC   present sequence is used as a parent sequence for generating variants 
CC   (BFM52836-BFM52876).
XX
SQ   Sequence 124 AA;

  Query Match             100.0%;  Score 649;  DB 26;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQAGGSLRLSCAASGSNISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQAGGSLRLSCAASGSNISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60

Qy         61 ADSVKGRFTISRDNAKKTAYLQMNSLEPEDTAVYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAKKTAYLQMNSLEPEDTAVYYCAAGRYSAWYSQSYEYDYWGQGTLV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124
BGB14535
ID   BGB14535 standard; protein; 124 AA.
XX
AC   BGB14535;
XX
DT   21-MAR-2019  (first entry)
XX
DE   Anti-serum albumin VHH humanized antibody VH region mutant, SEQ 11.
XX
KW   Albumin; antibody production; heavy chain variale region;
KW   humanized antibody; immunoconjugate; mutein.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 1
FT                   /note= "Wild type Gln substituted by Glu as a result of 
FT                   humanization"
FT   Misc-difference 14
FT                   /note= "Wild type Ala substituted by Pro as a result of 
FT                   humanization"
FT   Misc-difference 75
FT                   /note= "Wild type Ala substituted by Ser as a result of 
FT                   humanization"
FT   Misc-difference 80
FT                   /note= "Wild type His substituted by Tyr as a result of 
FT                   humanization"
FT   Misc-difference 85
FT                   /note= "Wild type Thr substituted by Ser as a result of 
FT                   humanization"
FT   Misc-difference 119
FT                   /note= "Wild type Gln substituted by Leu as a result of 
FT                   humanization"
XX
CC PN   WO2019016237-A1.
XX
CC PD   24-JAN-2019.
XX
CC PF   17-JUL-2018; 2018WO-EP069443.
XX
PR   19-JUL-2017; 2017EP-00182200.
XX
CC PA   (VIBV ) VIB VZW.
XX
CC PI   Hassanzadeh Ghassabeh G,  Schoonooghe S,  Depla E;
XX
DR   WPI; 2019-09635Y/09.
XX
CC PT   New polypeptide comprising immunoglobulin variable domain having 
CC PT   framework region and complementarity-determining regions and that binds 
CC PT   to serum albumin used to increase half-life of therapeutic moiety.
XX
CC PS   Claim 1; SEQ ID NO 11; 56pp; English.
XX
CC   The present invention relates to a novel polypeptide, useful for 
CC   increasing the half-life of a therapeutic moiety. The polypeptide 
CC   comprises an immunoglobulin variable region (IVD) specifically binding to
CC   a serum albumin, where IVD conjugated to a drug comprises framework 
CC   regions (FRs) and complementarity determining regions (CDRs). The 
CC   invention further claims: (1) a therapeutic agent with increased serum 
CC   half-life, where the therapeutic agent is used as a medicament; (2) a 
CC   multispecific construct comprising the polypeptide and at least one 
CC   therapeutic moiety; (3) a nucleotide sequence or nucleic acid encoding 
CC   the polypeptide; (4) a host cell comprising the polypeptide; (5) a 
CC   pharmaceutical composition comprising the polypeptide; and (6) a method 
CC   for producing a serum albumin binding polypeptide preferably antibody. 
CC   The polypeptide increases the half-life of the therapeutic agent as 
CC   compared to the half-life of the therapeutic moiety without the 
CC   polypeptide. The present sequence is an anti-serum albumin single domain 
CC   antibody (VHH) humanized antibody heavy chain variable region (VH) region
CC   mutant, which can be useful for increasing the half-life of a therapeutic
CC   moiety in the present invention. Note: SEQ ID NO: 6 is mentioned in 
CC   example 7 but no corresponding sequence is shown.
XX


  Query Match             86.3%;  Score 560;  DB 28;  Length 124;
  Best Local Similarity   86.3%;  
  Matches  107;  Conservative    3;  Mismatches   14;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQAGGSLRLSCAASGSNISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              |||| |||||||| |||||||||||| ||  |||||||:||||||||||||| | |  ||
Db          1 EVQLQESGGGLVQPGGSLRLSCAASGRNIKEYVMGWFRQAPGKEREFVAAISWSAGNIYY 60

Qy         61 ADSVKGRFTISRDNAKKTAYLQMNSLEPEDTAVYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              ||||||||||||||:| | ||||||| ||||||||||||||||||  :||||||||||||
Db         61 ADSVKGRFTISRDNSKNTVYLQMNSLRPEDTAVYYCAAGRYSAWYVAAYEYDYWGQGTLV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124

BBD48369
ID   BBD48369 standard; protein; 258 AA.
XX
AC   BBD48369;
XX
DT   24-APR-2014  (first entry)
XX
DE   Immunoglobulin single variable domain nanobody CA4435, SEQ:23.
XX
KW   antiinflammatory; breast tumor; burkitts lymphoma; cancer; colon tumor;
KW   colorectal tumor; cytostatic; diagnostic test; glioblastoma;
KW   head and neck tumor; immunoglobulin; inflammatory disease; leukemia;
KW   lymphoma; metastatic non small cell lung cancer; ovary tumor;
KW   prophylactic to disease; prostate tumor; protein detection;
KW   small-cell lung cancer; stomach tumor; therapeutic; uterine cervix tumor.
XX
OS   Unidentified.
XX
CC PN   WO2014037419-A1.
XX
CC PD   13-MAR-2014.
XX
CC PF   04-SEP-2013; 2013WO-EP068315.
XX
PR   04-SEP-2012; 2012US-0696644P.
XX
CC PA   (VIBV-) VIB VZW.
CC PA   (ULBR ) UNIV VRIJE BRUSSEL.
XX
CC PI   Stijlemans B,  De Baetselier P;
XX
DR   WPI; 2014-E48967/21.
XX
CC PT   New immunoglobulin single variable domain that is directed against and/or
CC PT   that specifically binds to human and/or mouse cluster of differentiation-
CC PT   74, useful for preventing or treating inflammatory disease or cancer, and
CC PT   detecting protein.
XX
CC PS   Disclosure; SEQ ID NO 23; 76pp; English.
XX
CC   The present invention relates to an immunoglobulin single variable domain
CC   that is directed against and/or that specifically binds to human and/or 
CC   mouse cluster of differentiation-74 (CD74). The immunoglobulin single 
CC   variable domains and compositions of the invention can be used for 
CC   therapeutic, prophylactic or diagnostic purposes. The immunoglobulin 
CC   single variable domain is useful for: preventing and/or treating an 
CC   inflammatory disease; detecting a protein; and treating cancer comprising
CC   breast cancer, ovarian cancer, cervical cancer, glioblastoma, leukemia, 
CC   lymphoma, prostate cancer, Burkitt's lymphoma, head and neck cancer, 
CC   colon cancer, colorectal cancer, non-small cell lung cancer, small cell 
CC   lung cancer or gastric cancer. The present sequence represents an 
CC   immunoglobulin single variable domain nanobody CA4435 used for preventing
CC   and/or treating an inflammatory disease.
XX
SQ   Sequence 258 AA;

  Query Match             85.5%;  Score 555;  DB 21;  Length 258;
  Best Local Similarity   85.5%;  
  Matches  106;  Conservative    5;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQAGGSLRLSCAASGSNISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              :||| ||||||||||||||||||||| ||| |||||||:||||||||||||| | |  ||
Db        135 QVQLQESGGGLVQAGGSLRLSCAASGRNISEYVMGWFRQAPGKEREFVAAISWSAGNIYY 194

Qy         61 ADSVKGRFTISRDNAKKTAYLQMNSLEPEDTAVYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              |||||||||||||||| | :||||:| ||||||||||||||||||  :|||||||||| |
Db        195 ADSVKGRFTISRDNAKNTVHLQMNTLRPEDTAVYYCAAGRYSAWYVAAYEYDYWGQGTQV 254

Qy        121 TVSS 124

Db        255 TVSS 258

BBR02733
ID   BBR02733 standard; protein; 380 AA.
XX
AC   BBR02733;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Anti-Stx2B VHH-linker-anti-ALB VHH-linker-anti-Stx2B VHH protein, SEQ:44.
XX
KW   ALB protein; Shiga toxin type 2 subunit B; Stx2B protein; albumin;
KW   antianemic; antibody production; antibody therapy; fusion protein;
KW   heavy chain variable region; hemolytic uremic syndrome;
KW   humanized antibody; nephrotropic; prophylactic to disease;
KW   recombinant protein; single domain antibody; therapeutic.
XX
OS   Lama glama.
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..113
FT                   /note= "Humanized anti-Stx2B VHH (2VB27PH) polypeptide"
FT   Region          114..128
FT                   /note= "Linker"
FT   Region          129..252
FT                   /note= "Anti-serum albumin VHH polypeptide"
FT   Region          253..267
FT                   /note= "Linker"
FT   Region          268..380
FT                   /note= "Humanized anti-Stx2B VHH (2VB27PH) polypeptide"
XX
CC PN   WO2014191904-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   26-MAY-2014; 2014WO-IB061732.
XX
PR   27-MAY-2013; 2013US-0827713P.
XX
CC PA   (SPAT/) SPATZ M D L.
CC PA   (INMU-) INMUNOVA SA.
XX
CC PI   Goldbaum FA,  Gruccio SR,  Hiriart Y,  Lauche CE,  Mejias MP;
CC PI   Palermo MS,  Pardo RP,  Spatz MDL,  Zylberman V;
XX
DR   WPI; 2014-V62605/82.
XX
CC PT   New antibody or its antigen binding fragment which binds specifically to 
CC PT   B subunit of Shiga toxin, comprises complementarity determining region 
CC PT   (CDR)-3 of sequence, for preventing or treating hemolytic-uremic syndrome
CC PT   in mammal subject.
XX
CC PS   Claim 16; SEQ ID NO 44; 66pp; English.
XX
CC   The present invention relates to an antibody or its antigen binding 
CC   fragment which specifically binds to a Shiga toxin type 2 subunit B 
CC   (Stx2B). The invention also provides a method for producing the anti-
CC   Stx2B antibody using Brucella lumazine synthase (BLS)-Stx2B fusion 
CC   protein. The invention claims: (a) a polypeptidic construct characterized
CC   in that it comprises a heavy chain antibody variable fragment (VHH 
CC   fragment or single domain antibody) which specifically binds to Stx2B and
CC   at least one half-life extending polypeptide; (b) a polynucleotide that 
CC   encodes the antibody or its antigen binding fragment or the polypeptidic 
CC   construct; (c) a transgenic cell comprising the polynucleotide; (d) a 
CC   pharmaceutical composition comprising the antibody or its antigen binding
CC   fragment or the polypeptidic construct, and a pharmaceutically suitable 
CC   vehicle; and (e) a method for preventing or treating hemolytic-uremic 
CC   syndrome (HUS) in a mammal subject, comprising administering the 
CC   pharmaceutical composition to the mammal subject. The present sequence 
CC   represents the polypeptidic construct which is used in preventing or 
CC   treating HUS. The construct herein comprises two chains of a humanized 
CC   anti-Stx2B VHH (clone 2VB27PH) attached through a linker to a VHH with 
CC   affinity to human and mouse serum albumin (ALB).
XX
SQ   Sequence 380 AA;

  Query Match             85.5%;  Score 555;  DB 21;  Length 380;
  Best Local Similarity   85.5%;  
  Matches  106;  Conservative    5;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQAGGSLRLSCAASGSNISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60

Db        129 QVQLQESGGGLVQAGGSLRLSCAASGRNISEYVMGWFRQAPGKEREFVAAISWSAGNIYY 188

Qy         61 ADSVKGRFTISRDNAKKTAYLQMNSLEPEDTAVYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              |||||||||||||||| | :||||:| ||||||||||||||||||  :|||||||||| |
Db        189 ADSVKGRFTISRDNAKNTVHLQMNTLRPEDTAVYYCAAGRYSAWYVAAYEYDYWGQGTQV 248

Qy        121 TVSS 124
              ||||
Db        249 TVSS 252
SEQ ID NO:19
BFM52836
ID   BFM52836 standard; protein; 124 AA.
XX
AC   BFM52836;
XX
DT   06-SEP-2018  (first entry)
XX
DE   Humanized anti-T023500043 nanobody mutant protein SEQ: 19.
XX
KW   heavy chain variable region; humanized antibody; mutein; nanobody;
KW   protein binding; single domain antibody.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018134234-A1.
XX
CC PD   26-JUL-2018.
XX
CC PF   17-JAN-2018; 2018WO-EP051082.
XX
PR   17-JAN-2017; 2017US-0446992P.
XX
CC PA   (ABLY ) ABLYNX NV.
XX
CC PI   Staelens S,  Steffensen S,  Morizzo E,  Cerdobbel A;
XX
DR   WPI; 2018-582884/53.
XX
CC PT   Amino acid sequence is an immunoglobulin single variable domain, where 
CC PT   immunoglobulin single variable domain is capable of binding to human 
CC PT   serum albumin that has a complementarity determining region 1, which 
CC PT   comprises ten amino acid.
XX
CC PS   Claim 7; SEQ ID NO 19; 60pp; English.
XX
CC   The invention relates to a novel amino acid sequence which is an 
CC   immunoglobulin single variable domain (ISVD), and in particular heavy-
CC   chain immunoglobulin single variable domain, used to bind to serum 
CC   albumin. The invention claims a pharmaceutical composition, which 
CC   comprises a protein, polypeptide or other construct, compound, molecule 
CC   or chemical entity. The present sequence represents a humanized anti-
CC   T023500043 nanobody mutant protein L11V/A14P/N28T/A75S/E87R/Y93L, used to
CC   bind to serum albumin. Note: The present sequence is derived from a 
CC   parent sequence BFM52835.
XX
SQ   Sequence 124 AA;

  Query Match             100.0%;  Score 651;  DB 26;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGVVQPGGSLRLSCAASGSTISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGVVQPGGSLRLSCAASGSTISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60

Qy         61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124

BFJ84678
ID   BFJ84678 standard; protein; 124 AA.
XX
AC   BFJ84678;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Anti-serum albumin humanized nanobody ISVD, SEQ ID 47.
XX

KW   antibody production; heavy chain variable region; humanized antibody;
KW   immune stimulation; recombinant protein.
XX
OS   Homo sapiens.
OS   Camelus sp.
OS   Synthetic.
XX
CC PN   WO2018104444-A1.
XX
CC PD   14-JUN-2018.
XX
CC PF   07-DEC-2017; 2017WO-EP081818.
XX
PR   07-DEC-2016; 2016US-0430972P.
XX
CC PA   (ABLY ) ABLYNX NV.
XX
CC PI   Staelens S,  Steffensen S,  Morizzo E,  Ponsaert R,  Ottevaere I;
CC PI   Cerdobbel A;
XX
DR   WPI; 2018-46593V/44.
XX
CC PT   Amino acid sequence used in pharmaceutical composition for improving 
CC PT   serum albumin binding immunoglobulin single variable domains, is 
CC PT   immunoglobulin single variable domain capable of binding to (human) serum
CC PT   albumin that has CDRl.
XX
CC PS   Claim 10; SEQ ID NO 47; 70pp; English.
XX
CC   The present invention relates to an amino acid sequence of an 
CC   immunoglobulin single variable domain (ISVD), useful in a pharmaceutical 
CC   composition for improving serum albumin binding immunoglobulin single 
CC   variable domains. The immunoglobulin single variable domain capable of 
CC   binding to (human) serum albumin, that has a CDRl of SEQ ID NO: 12 (see 
CC   BFJ84643), a CDR2 amino acid sequence of SEQ ID NO: 13 (see BFJ84644), 
CC   and a CDR3 amino acid sequence of SEQ ID NO: 14 (see BFJ84645). The 
CC   invention further relates to: (1) a protein, a polypeptide or other 
CC   construct, a compound, a molecule or a chemical entity that comprises the
CC   amino acid sequence; and (2) a pharmaceutical composition comprises the 
CC   protein, polypeptide or other construct, compound, molecule or chemical 
CC   entity. The present sequence is an anti-serum albumin humanized nanobody 
CC   ISVD, used in the pharmaceutical composition for improving serum albumin 
CC   binding immunoglobulin single variable domains.
XX
SQ   Sequence 124 AA;

  Query Match             85.9%;  Score 559.5;  DB 26;  Length 124;
  Best Local Similarity   87.9%;  
  Matches  109;  Conservative    4;  Mismatches   10;  Indels    1;  Gaps    1;

Qy          1 EVQLVESGGGVVQPGGSLRLSCAASGSTISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              |||||||||||||||||||||||||| | ||| |||||:||||||||||:||| ||||||
Db          1 EVQLVESGGGVVQPGGSLRLSCAASGLTFSSYAMGWFRQAPGKEREFVASISRGGGYTYY 60

Qy         61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              |||||||||||||||| | ||||||||||||||||||| || |  |: ||:|||||||||
Db         61 ADSVKGRFTISRDNSKNTVYLQMNSLRPEDTALYYCAAARYWATGSE-YEFDYWGQGTLV 119

Qy        121 TVSS 124
              ||||
Db        120 TVSS 123
BFM56494
ID   BFM56494 standard; protein; 124 AA.
XX
AC   BFM56494;
XX
DT   20-SEP-2018  (first entry)
XX
DE   Anti-T0235002C06 nanobody mutant protein SEQ: 39.
XX
KW   heavy chain variable region; humanized antibody; mutein; nanobody;
KW   protein binding; single domain antibody.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018134235-A1.
XX
CC PD   26-JUL-2018.
XX
CC PF   17-JAN-2018; 2018WO-EP051083.
XX
PR   17-JAN-2017; 2017US-0446988P.
XX
CC PA   (ABLY ) ABLYNX NV.
XX

XX
DR   WPI; 2018-582883/53.
XX
CC PT   Amino acid sequence is an immunoglobulin single variable domain, where 
CC PT   immunoglobulin single variable domain is capable of binding to human 
CC PT   serum albumin that has a complementarity determining region 1, which 
CC PT   comprises ten amino acid.
XX
CC PS   Claim 12; SEQ ID NO 39; 58pp; English.
XX
CC   The invention relates to a novel amino acid sequence which is an 
CC   immunoglobulin single variable domain (ISV/ISVD). The ISVD in particular 
CC   heavy-chain immunoglobulin single variable domain is used for binding to 
CC   human serum albumin. The invention claims a pharmaceutical composition, 
CC   which comprises a protein, polypeptide or other construct, compound, 
CC   molecule or chemical entity. The present sequence represents a humanized 
CC   anti-T0235002C06 nanobody mutant protein 
CC   E1D/L11V/T14P/D16G/D75S/L83M/K87R/V93L, used for binding to human serum 
CC   albumin. Note: The present sequence is derived from a parent sequence 
CC   BFM56473.
XX
SQ   Sequence 124 AA;

  Query Match             85.9%;  Score 559;  DB 26;  Length 124;
  Best Local Similarity   83.1%;  
  Matches  103;  Conservative   12;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGVVQPGGSLRLSCAASGSTISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              :||||||||||||||||||||||||| | |:|||||||:|||||||||:|||::  :|||
Db          1 DVQLVESGGGVVQPGGSLRLSCAASGGTFSTYVMGWFRQAPGKEREFVSAISQNSIHTYY 60

Qy         61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              |:|||||||||||||| | ||||||||||||||||||| |:::||:  ||||||||||||
Db         61 ANSVKGRFTISRDNSKNTVYLQMNSLRPEDTALYYCAASRFTSWYTADYEYDYWGQGTLV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124

BBD48370
ID   BBD48370 standard; protein; 258 AA.
XX
AC   BBD48370;
XX
DT   24-APR-2014  (first entry)
XX
DE   Immunoglobulin single variable domain nanobody CA4435, SEQ:24.
XX
KW   antiinflammatory; breast tumor; burkitts lymphoma; cancer; colon tumor;
KW   colorectal tumor; cytostatic; diagnostic test; glioblastoma;
KW   head and neck tumor; immunoglobulin; inflammatory disease; leukemia;
KW   lymphoma; metastatic non small cell lung cancer; ovary tumor;
KW   prophylactic to disease; prostate tumor; protein detection;
KW   small-cell lung cancer; stomach tumor; therapeutic; uterine cervix tumor.
XX
OS   Unidentified.
XX
CC PN   WO2014037419-A1.
XX
CC PD   13-MAR-2014.
XX
CC PF   04-SEP-2013; 2013WO-EP068315.
XX
PR   04-SEP-2012; 2012US-0696644P.
XX
CC PA   (VIBV-) VIB VZW.
CC PA   (ULBR ) UNIV VRIJE BRUSSEL.
XX
CC PI   Stijlemans B,  De Baetselier P;
XX
DR   WPI; 2014-E48967/21.
XX
CC PT   New immunoglobulin single variable domain that is directed against and/or
CC PT   that specifically binds to human and/or mouse cluster of differentiation-
CC PT   74, useful for preventing or treating inflammatory disease or cancer, and
CC PT   detecting protein.
XX
CC PS   Disclosure; SEQ ID NO 24; 76pp; English.
XX
CC   The present invention relates to an immunoglobulin single variable domain
CC   that is directed against and/or that specifically binds to human and/or 
CC   mouse cluster of differentiation-74 (CD74). The immunoglobulin single 
CC   variable domains and compositions of the invention can be used for 
CC   therapeutic, prophylactic or diagnostic purposes. The immunoglobulin 
CC   single variable domain is useful for: preventing and/or treating an 

CC   breast cancer, ovarian cancer, cervical cancer, glioblastoma, leukemia, 
CC   lymphoma, prostate cancer, Burkitt's lymphoma, head and neck cancer, 
CC   colon cancer, colorectal cancer, non-small cell lung cancer, small cell 
CC   lung cancer or gastric cancer. The present sequence represents an 
CC   immunoglobulin single variable domain nanobody CA4435 used for preventing
CC   and/or treating an inflammatory disease.
XX
SQ   Sequence 258 AA;

  Query Match             82.6%;  Score 538;  DB 21;  Length 258;
  Best Local Similarity   82.3%;  
  Matches  102;  Conservative    8;  Mismatches   14;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGVVQPGGSLRLSCAASGSTISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              :||| |||||:|| ||||||||||||  || |||||||:||||||||||||| |   |||
Db        135 QVQLQESGGGLVQAGGSLRLSCAASGRNISEYVMGWFRQAPGKEREFVAAISWSSHNTYY 194

Qy         61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              ||||||||||||||:| | :||||:|||||||:||||||||||||  :|||||||||| |
Db        195 ADSVKGRFTISRDNAKNTVHLQMNTLRPEDTAVYYCAAGRYSAWYVAAYEYDYWGQGTQV 254

Qy        121 TVSS 124
              ||||
Db        255 TVSS 258
SEQ ID NO:20
BFJ84675
ID   BFJ84675 standard; protein; 124 AA.
XX
AC   BFJ84675;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Anti-serum albumin humanized nanobody ISVD, SEQ ID 44.
XX
KW   Albumin; ISVD; Immunoglobulin single variable domain; Nanobody;
KW   antibody production; heavy chain variable region; humanized antibody;
KW   immune stimulation; recombinant protein.
XX
OS   Homo sapiens.
OS   Camelus sp.
OS   Synthetic.
XX
CC PN   WO2018104444-A1.
XX
CC PD   14-JUN-2018.
XX
CC PF   07-DEC-2017; 2017WO-EP081818.
XX
PR   07-DEC-2016; 2016US-0430972P.
XX
CC PA   (ABLY ) ABLYNX NV.
XX
CC PI   Staelens S,  Steffensen S,  Morizzo E,  Ponsaert R,  Ottevaere I;
CC PI   Cerdobbel A;
XX
DR   WPI; 2018-46593V/44.
XX
CC PT   Amino acid sequence used in pharmaceutical composition for improving 
CC PT   serum albumin binding immunoglobulin single variable domains, is 
CC PT   immunoglobulin single variable domain capable of binding to (human) serum
CC PT   albumin that has CDRl.
XX
CC PS   Claim 10; SEQ ID NO 44; 70pp; English.
XX
CC   The present invention relates to an amino acid sequence of an 
CC   immunoglobulin single variable domain (ISVD), useful in a pharmaceutical 
CC   composition for improving serum albumin binding immunoglobulin single 
CC   variable domains. The immunoglobulin single variable domain capable of 
CC   binding to (human) serum albumin, that has a CDRl of SEQ ID NO: 12 (see 
CC   BFJ84643), a CDR2 amino acid sequence of SEQ ID NO: 13 (see BFJ84644), 
CC   and a CDR3 amino acid sequence of SEQ ID NO: 14 (see BFJ84645). The 
CC   invention further relates to: (1) a protein, a polypeptide or other 
CC   construct, a compound, a molecule or a chemical entity that comprises the
CC   amino acid sequence; and (2) a pharmaceutical composition comprises the 
CC   protein, polypeptide or other construct, compound, molecule or chemical 
CC   entity. The present sequence is an anti-serum albumin humanized nanobody 
CC   ISVD, used in the pharmaceutical composition for improving serum albumin 
CC   binding immunoglobulin single variable domains.
XX
SQ   Sequence 124 AA;

  Query Match             84.4%;  Score 550.5;  DB 26;  Length 124;
  Best Local Similarity   86.3%;  


Qy          1 EVQLVESGGGVVQPGGSLRLSCAASGSNISSYVMGWFRRAPGKEREFVAAISRSGGYTYY 60
              ||||||||||||||||||||||||||   ||| |||||:||||||||||:||| ||||||
Db          1 EVQLVESGGGVVQPGGSLRLSCAASGLTFSSYAMGWFRQAPGKEREFVASISRGGGYTYY 60

Qy         61 ADSVKGRFTISRDNSKKTAYLQMNSLRPEDTALYYCAAGRYSAWYSQSYEYDYWGQGTLV 120
              |||||||||||||||: | ||||||||||||||||||| || |  |: ||:|||||||||
Db         61 ADSVKGRFTISRDNSENTVYLQMNSLRPEDTALYYCAAARYWATGSE-YEFDYWGQGTLV 119

Qy        121 TVSS 124
              ||||
Db        120 TVSS 123

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 17, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649